 



Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August
14, 2018 (this “Amendment”), among SiteOne Landscape Supply Holding, LLC
(formerly known as JDA Holding LLC), a Delaware limited liability company (the
“Parent Borrower”), SiteOne Landscape Supply, LLC (formerly known as John Deere
Landscapes LLC), a Delaware limited liability company (the “OpCo Borrower”, and
together with the Parent Borrower, collectively, the “Borrowers” and each
individually, a “Borrower”), UBS AG, Stamford Branch, as administrative agent
and collateral agent for the several banks and other financial institutions from
time to time party to the Credit Agreement defined below (in such capacities,
the “Administrative Agent” or the “Collateral Agent”, as applicable) and the
Lenders party hereto.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have entered into that certain Amended and Restated Credit Agreement,
dated as of April 29, 2016 (as amended by the First Amendment to Amended and
Restated Credit Agreement, dated as of November 23, 2016, the Second Amendment
to Amended and Restated Credit Agreement, dated as of May 24, 2017, and the
Third Amendment to Amended and Restated Credit Agreement, dated as of December
12, 2017, and as further amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to make certain loans and extend certain other financial accommodations
to the Borrowers as provided therein. Capitalized terms used herein but not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement;

 

WHEREAS, pursuant to and in accordance with Subsection 2.11 of the Credit
Agreement, the Borrower Representative has requested that Specified Refinancing
Term Loans in an aggregate principal amount of up to $347,371,288.85 be made
available to the Borrowers, and the New Tranche E Term Lenders (as defined in
Subsection 1.1(b)(i) hereof) and the Administrative Agent have agreed, upon the
terms and subject to the conditions set forth herein, (a) that the New Tranche E
Term Lenders will make Specified Refinancing Term Loans in the form of Tranche E
Term Loans (as defined in Subsection 1.1(b)(i) hereof) and (b) that the proceeds
of the Tranche E Term Loans provided by the New Tranche E Term Lenders will be
used to repay the Tranche D Term Loans that are not exchanged for Tranche E Term
Loans pursuant to this Amendment and for other purposes not prohibited by the
Credit Agreement and (c) to amend the Credit Agreement to the extent necessary
or appropriate, in the opinion of either Borrower and the Administrative Agent,
to effect the Incurrence of the Tranche E Term Loans;

 

WHEREAS, certain Lenders holding Tranche D Term Loans (each, an “Existing
Tranche D Term Lender” and, collectively, the “Existing Tranche D Term Lenders”)
have elected, and the Borrower Representative has agreed, to either (i) exchange
(by exercising a cashless rollover option pursuant to Subsection 4.4(g) of the
Credit Agreement) all or a portion of the outstanding principal amount (or
lesser amount allocated to such Lender by the Administrative Agent) of their
Tranche D Term Loans for Tranche E Term Loans and/or (ii) have all or a portion
of the outstanding principal amount of their Tranche D Term Loans repaid, in
each case, on the Fourth Amendment Effective Date by executing and delivering a
Signature Page to Amendment in the form attached as Exhibit A hereto (an
“Existing Tranche D Lender Signature Page”);

 

 

 

 

WHEREAS, on the Fourth Amendment Effective Date, immediately following the
Fourth Amendment Effective Time and the effectiveness of the 2018 Increase
Supplement (as defined in Subsection 1.1(b)(i) hereof), each Supplemental
Tranche E Term Lender (as defined in Subsection 1.1(b)(i) hereof) and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth in the 2018 Increase Supplement (as defined in Subsection 1.1(b)(i)
hereof), that each such Supplemental Tranche E Term Lender will make Tranche E
Term Loans in an aggregate principal amount not to exceed the amount set forth
opposite such Supplemental Tranche E Term Lender’s name under the heading “2018
Supplemental Term Loan Commitments” on Annex I hereto;

 

WHEREAS, the Tranche E Term Loans held by Exchanging Tranche D Lenders (as
defined in Subsection 1.1(b)(i) hereof), New Tranche E Term Lenders and
Supplemental Tranche E Term Lenders will constitute one Tranche of Tranche E
Term Loans and will otherwise have the terms as set forth in the Credit
Agreement;

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have agreed to certain other amendments to the terms of the Credit
Agreement as set forth in this Amendment;

 

WHEREAS, the Borrowers and the Guarantors have entered into that certain Term
Loan Guarantee and Collateral Agreement (the “Guarantee and Collateral
Agreement”), dated as of December 23, 2013, among the Borrowers, the Guarantors
and the Collateral Agent (as successor to ING Capital LLC as term loan agent);

 

WHEREAS, the parties hereto consent to an amendment of the Guarantee and
Collateral Agreement as set forth herein; and

 

WHEREAS each of UBS Securities LLC, Bank of America, N.A., Goldman Sachs Bank
USA, ING Capital LLC, HSBC Securities (USA) Inc., JPMorgan Chase Bank N.A.,
Deutsche Bank Securities Inc. and Natixis, New York Branch have acted as Lead
Arrangers and Documentation Agents in connection with this Amendment.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

 

Article I

AMENDMENTS

 

Section 1.1        Specified Refinancing Facility and Supplemental Facility
Amendments.

 

 2 

 

 

(a)        The Tranche E Term Loans extended by the New Tranche E Term Lenders
shall be deemed to be “Specified Refinancing Term Loans” and “Tranche E Term
Loans”, the 2018 Supplemental Term Loans extended by the Supplemental Tranche E
Term Lenders shall be deemed to be “Supplemental Term Loans” and “Tranche E Term
Loans”, the New Tranche E Term Lenders shall be deemed to be “Specified
Refinancing Lenders”, the Tranche E Term Loans representing the Tranche D Term
Loans exchanged by the Existing Tranche D Term Lenders by exercising a cashless
rollover option pursuant to Subsection 4.4(g) of the Credit Agreement shall be
deemed to be “Rollover Indebtedness”, the Supplemental Tranche E Term Lenders
shall be deemed to be “Additional Incremental Lenders” and this Amendment shall
be deemed to be a “Specified Refinancing Amendment” and a “Loan Document”, in
each case, for all purposes of the Credit Agreement, as amended by this
Amendment, the 2018 Increase Supplement and the other Loan Documents. The
Borrower Representative and the Administrative Agent hereby consent, pursuant to
Subsections 11.6(b)(i) and 2.11(b) of the Credit Agreement, to the inclusion as
an “Additional Specified Refinancing Lender” of each New Tranche E Term Lender
that is not an existing Lender, an Affiliate of an existing Lender or an
Approved Fund.

 

(b)        Subsection 1.1 of the Credit Agreement is hereby amended as follows:

 

(i)       by adding the following new defined terms in the appropriate
alphabetical order:

 

“2018 Increase Supplement”: the Increase Supplement delivered to the
Administrative Agent as of the Fourth Amendment Effective Date immediately
following the Fourth Amendment Effective Time.

 

“2018 Supplemental Term Loans”: the Tranche D Term Loans made on the Fourth
Amendment Effective Date following the effectiveness of the 2018 Increase
Supplement by each Supplemental Tranche E Term Lender.

 

“Exchanging Tranche D Lender”: as defined in Subsection 2.1(e)(ii).

 

“Existing Tranche D Term Lenders”: those Lenders holding a Tranche D Term Loan
immediately prior to the Fourth Amendment Effective Date.

 

“Fourth Amendment”: the Fourth Amendment to Amended and Restated Credit
Agreement, dated as of the Fourth Amendment Effective Date, among the Borrowers,
the Administrative Agent and the Lenders party thereto.

 

“Fourth Amendment Effective Date”: as defined in Article II of the Fourth
Amendment.

 

“Fourth Amendment Effective Time”: as defined in Article II of the Fourth
Amendment.

 

“New Tranche E Term Lenders”: as defined in Subsection 2.1(e)(i).

 

“Supplemental Tranche E Term Lenders”: each Lender holding a Supplemental Term
Loan Commitment pursuant to the 2018 Increase Supplement.

 

 3 

 

 

“Tranche E Effective Date Transactions”: (i) the entry into the Fourth Amendment
and the 2018 Increase Supplement, (ii) the Incurrence of the Tranche E Term
Loans (including via an exchange of the Tranche D Term Loans for Tranche E Term
Loans), (iii) the repayment of the Tranche D Term Loans or exchange by the
Exchanging Tranche D Lenders of the Tranche D Term Loans through a cashless
rollover pursuant to Subsection 4.4(g) of the Credit Agreement and (iv) all
other transactions relating to any of the foregoing (including payment of fees
and expenses related to any of the foregoing).

 

“Tranche E Term Lender”: any Lender having a Tranche E Term Loan Commitment
and/or a Tranche E Term Loan outstanding hereunder.

 

“Tranche E Term Loans”: the term loans made by the New Tranche E Term Lenders on
the Fourth Amendment Effective Date pursuant to the Fourth Amendment, as
increased by the amount of the 2018 Supplemental Term Loans made on the Fourth
Amendment Effective Date following the effectiveness of and pursuant to the 2018
Increase Supplement.

 

“Tranche E Term Loan Commitment”: as to any Lender, its obligation to make
Tranche E Term Loans to the Borrowers (a) pursuant to Subsection 2.1(e) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A-4 under the heading “Tranche E Term
Loan Commitments” and (b) following effectiveness of the 2018 Increase
Supplement, pursuant to the 2018 Increase Supplement or, in the case of any
Lender that is an Assignee, the amount of the assigning Lender’s Tranche E Term
Loan Commitment assigned to such Assignee pursuant to Subsection 11.6(b) (in
each case as such amount may be adjusted from time to time as provided herein);
collectively, as to all the Lenders, the “Tranche E Term Loan Commitments.” The
original aggregate amount of the Tranche E Term Loan Commitments on the Fourth
Amendment Effective Date under the Fourth Amendment and the 2018 Increase
Supplement is $447,371,288.85.

 

“Tranche E Term Loan Facility”: the Tranche E Term Loan Commitments and the
Extensions of Credit made thereunder.

 

(ii)       by (1) deleting the word “and” immediately preceding “(d)” in the
first paragraph of the definition of “Applicable Margin” and (2) adding after
clause (d) in the first paragraph of the definition of “Applicable Margin” “,
and (e) Tranche E Term Loans (i) with respect to ABR Loans, 1.75% per annum and
(ii) with respect to Eurodollar Loans, 2.75% per annum.”

 

(iii)       by amending and restating the definition of “Facility” as follows:

 

““Facility”: each of (a) the Original Initial Term Loan Facility, (b) the
Tranche B Term Loan Facility, (c) the Tranche C Term Loan Facility, (d) the
Tranche D Term Loan Facility, (e) the Tranche E Term Loan Facility,
(f) Incremental Term Loans of the same Tranche, (g) any Extended Term Loans of
the same Extension Series, (h) any Specified Refinancing Term Loans of the same
Tranche (other than Tranche B Term Loans, Tranche C Term Loans, Tranche D Term
Loans or Tranche E Term Loans) and (i) any other committed facility hereunder
and the Extensions of Credit made thereunder, and collectively, the
“Facilities”.”

 

 4 

 

 

(iv)       by amending and restating the definition of “Initial Term Loan” as
follows:

 

““Initial Term Loan”: shall mean, collectively, the Original Initial Term Loans,
the Tranche B Term Loans, the Tranche C Term Loans, the Tranche D Term Loans and
the Tranche E Term Loans.”

 

(v)       by amending and restating the definition of “Initial Term Loan
Commitment” as follows:

 

““Initial Term Loan Commitment”: as to any Lender, the Original Initial Term
Loan Commitment (if any), the Tranche B Term Loan Commitment (if any), the
Tranche C Term Loan Commitment (if any), the Tranche D Term Loan Commitment (if
any) and the Tranche E Term Loan Commitment (if any).”

 

(vi)       by amending and restating the definition of “Initial Term Loan
Maturity Date” as follows:

 

““Initial Term Loan Maturity Date”: with respect to the Original Initial Term
Loans, the Tranche B Term Loans, the Tranche C Term Loans and the Tranche D Term
Loans, April 29, 2022 and with respect to the Tranche E Term Loans, October 29,
2024.”

 

(vii)       by amending and restating the definition of “Tranche” as follows:

 

““Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Original Initial Term Loans or Original
Initial Term Loan Commitments, (2) Tranche B Term Loans or Tranche B Term Loan
Commitments and any 2016 Supplemental Term Loans added to such Tranche pursuant
to the 2016 Increase Supplement, (3) Tranche C Term Loans or Tranche C Term Loan
Commitments, (4) Tranche D Term Loans or Tranche D Term Loan Commitments, (5)
Tranche E Term Loans or Tranche E Term Loan Commitments, (6) Incremental Loans
or Incremental Term Loan Commitments with the same terms and conditions made on
the same day and any Supplemental Term Loans added to such Tranche pursuant to
Subsection 2.8, (7) Extended Term Loans (of the same Extension Series) or (8)
Specified Refinancing Term Loan Facilities with the same terms and conditions
made on the same day and any Supplemental Term Loans added to such Tranche
pursuant to Subsection 2.8 (excluding Tranche B Term Loans, Tranche C Term
Loans, Tranche D Term Loans, Tranche E Term Loans, Tranche B Term Loan
Commitments, Tranche C Term Loan Commitments, Tranche D Term Loan Commitments
and Tranche E Term Loan Commitments).”

 

 5 

 

 

(c)          Subsection 2.1 of the Credit Agreement is hereby amended by
inserting the following as new clause (e) thereof:

 

“(e)       (i) Subject to the terms and conditions hereof, each Lender listed on
Schedule A-4 attached hereto under the subheading “Lender” under the heading
“Tranche E Term Loan Commitments” (the “New Tranche E Term Lenders”) agrees to
make, in a single draw on the Fourth Amendment Effective Date, one or more
Tranche E Term Loans to the Borrowers (on a joint and several basis as between
the Borrowers) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule A-4; provided that Exchanging
Tranche D Lenders shall make their respective Tranche E Term Loans by exchanging
their Tranche D Term Loans for Rollover Indebtedness in lieu of their pro rata
portion of the prepayment of Tranche D Term Loans  pursuant to Subsection 4.4(g)
of the Credit Agreement.

 

(ii) Subject to the terms and conditions hereof, on the Fourth Amendment
Effective Date, upon execution of the Fourth Amendment by an Existing Tranche D
Term Lender and the indication on such Lender’s signature page that such
Existing Tranche D Term Lender elects to exchange, through a cashless rollover
pursuant to Subsection 4.4(g) of the Credit Agreement, all of such Lender’s
Tranche D Term Loans for Tranche E Term Loans (each such Existing Tranche D Term
Lender, an “Exchanging Tranche D Lender”), the amount of Tranche D Term Loans
held by such Exchanging Tranche D Lender (or such lesser amount allocated to
such Lender by the Administrative Agent) shall be exchanged for Tranche E Term
Loans. For the avoidance of doubt, such Tranche E Term Loans held by an
Exchanging Tranche D Lender shall constitute “Rollover Indebtedness” for all
purposes under this Agreement.

 

(iii) The Tranche E Term Loans shall be incurred as Eurodollar Loans with an
initial Interest Period of one month and except as hereinafter provided, shall,
at the option of the Borrower Representative, be maintained as, and/or converted
into, ABR Loans or Eurodollar Loans.

 

(iv) Once repaid, Tranche E Term Loans incurred hereunder may not be reborrowed.
On the Fourth Amendment Effective Date (after giving effect to the incurrence of
Tranche E Term Loans on such date), the Tranche E Term Loan Commitment of each
Tranche E Term Lender shall terminate.”

 

 6 

 

 

(d)          Subsection 2.2 of the Credit Agreement is hereby amended as
follows:

 

(i)       by amending and restating clause (a) thereof as follows:

 

“(a)        The Borrowers agree that, upon the request to the Administrative
Agent by any Lender made on or prior to the Closing Date (in the case of
requests relating to Loans other than the Tranche B Term Loans, the Tranche C
Term Loans, the Tranche D Term Loans or the Tranche E Term Loans), the First
Amendment Effective Date (in the case of requests relating to the Tranche B Term
Loans), the Second Amendment Effective Date (in the case of requests relating to
the Tranche C Term Loans), the Third Amendment Effective Date (in the case of
requests relating to the Tranche D Term Loans) or the Fourth Amendment Effective
Date (in the case of requests relating to the Tranche E Term Loans) or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Loan, the Borrowers will execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a
“Note” and, collectively, the “Notes”), in each case with appropriate insertions
therein as to payee, date and principal amount, payable to such Lender and in a
principal amount equal to the unpaid principal amount of the applicable Loans
made (or acquired by assignment pursuant to Subsection 11.6(b)) by such Lender
to the Borrowers. Each Note shall be dated the Closing Date; provided, that each
Note in respect of a Tranche B Term Loan shall be dated the First Amendment
Effective Date, each Note in respect of a Tranche C Term Loan shall be dated the
Second Amendment Effective Date, each Note in respect of a Tranche D Term Loan
shall be dated the Third Amendment Effective Date and each Note in respect of a
Tranche E Term Loan shall be dated the Fourth Amendment Effective Date. Each
Note shall be payable as provided in Subsections 2.2(b), 2.2(c), 2.2(d) or
2.2(e), as applicable, and provide for the payment of interest in accordance
with Subsection 4.1.”; and

 

(ii)       by inserting the following as new clause (f) thereof:

 

“(f)        The Tranche E Term Loans of all the Lenders shall be payable in
consecutive quarterly installments beginning on September 30, 2018 up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in Subsection 4.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Tranche E Term Loans then
outstanding):

 

Date   Amount       Each March 31, June 30, September 30 and December 31 ending
on or after the Fourth Amendment Effective Date and prior to the Initial Term
Loan Maturity Date   0.25% of the aggregate initial principal amount of the
Tranche E Term Loans on the Fourth Amendment Effective Date       Initial Term
Loan Maturity Date   all unpaid aggregate principal amounts of any outstanding
Initial Term Loans

”.

 

(e)        Subsection 2.3 of the Credit Agreement is hereby amended by replacing
each reference to “, the First Amendment Effective Date, the Second Amendment
Effective Date or the Third Amendment Effective Date” with “, the First
Amendment Effective Date, the Second Amendment Effective Date, the Third
Amendment Effective Date or the Fourth Amendment Effective Date” in the first
and third sentences thereof.

 

(f)        Subsection 4.4 of the Credit Agreement is hereby amended by adding
the following as the last sentence of clause (a) thereof:

 

 7 

 

 

“Each prepayment of Tranche E Term Loans pursuant to this Subsection 4.4(a) made
on or prior to the date that is six months after the Fourth Amendment Effective
Date in an amount equal to the Net Cash Proceeds received by the Parent Borrower
or any Restricted Subsidiary from its incurrence of new Indebtedness under first
lien secured bank financing incurred in a Repricing Transaction shall be
accompanied by the payment of the fee required by Subsection 4.5(b).”

 

(g)        Subsection 4.5 of the Credit Agreement is hereby amended by amending
and restating clause (b) thereof as follows:

 

“(b)      If, prior to (i) the date that is six months after the Closing Date
(in the case of Original Initial Term Loans), (ii) the date that is six months
after the First Amendment Effective Date (in the case of Tranche B Term Loans),
(iii) the date that is six months after the Second Amendment Effective Date (in
the case of Tranche C Term Loans), (iv) the date that is six months after the
Third Amendment Effective Date (in the case of Tranche D Term Loans) or (v) the
date that is six months after the Fourth Amendment Effective Date (in the case
of Tranche E Term Loans), the Borrowers make an optional prepayment in full of
such Loans in an amount equal to the Net Cash Proceeds received by the Borrowers
or any Restricted Subsidiary from its incurrence of new Indebtedness under first
lien secured bank financing in a Repricing Transaction, the Borrowers shall pay
to the Administrative Agent, for the ratable account of each Lender, a
prepayment premium of 1.0% of the aggregate principal amount of such Loans being
prepaid. If, prior to (i) the date that is six months after the Closing Date (in
the case of Original Initial Term Loans), (ii) the date that is six months after
the First Amendment Effective Date (in the case of Tranche B Term Loans), (iii)
the date that is six months after the Second Amendment Effective Date (in the
case of Tranche C Term Loans), (iv) the date that is six months after the Third
Amendment Effective Date (in the case of Tranche D Term Loans) or (v) the date
that is six months after the Fourth Amendment Effective Date (in the case of
Tranche E Term Loans), any Lender is replaced pursuant to Subsection 11.1(g) in
connection with any amendment of this Agreement (including in connection with
any refinancing transaction permitted under Subsection 11.6(g) to replace such
Loans) that results in a Repricing Transaction, such Lender (and not any Person
who replaces such Lender pursuant to Subsection 2.10(e) or 11.1(g)) shall
receive a fee equal to 1.0% of the principal amount of such Loans of such Lender
assigned to a replacement Lender pursuant to Subsection 2.10(e) or 11.1(g).”

 

(h)        Subsection 5.16 of the Credit Agreement is hereby amended by deleting
the reference to “and (v)” appearing immediately before the words “in the case
of all other Loans” in the first sentence thereof and replacing it with “, (v)
in the case of the Tranche E Term Loans, to repay the Tranche D Term Loans that
are not exchanged for Tranche E Term Loans pursuant to the Fourth Amendment, to
pay fees, costs and expenses incurred in connection with the transactions
referred to in this subclause (v) and/or to finance the working capital, capital
expenditures, business requirements and for other purposes of the Parent
Borrower and its Subsidiaries not prohibited by this Agreement and (vi)”.

 

 8 

 

 

(i)        Subsection 11.2 of the Credit Agreement is hereby amended by deleting
the reference to “Schedules A, A-1, A-2 and A-3” in clause (a) thereof and
replacing it with “Schedules A, A-1, A-2, A-3 and A-4”.

 

(j)        The Schedules to the Credit Agreement are hereby amended by adding
Annex I hereto as new Schedule A-4.

 

Section 1.2        Consents etc.

 

(a)        Each of the Exchanging Tranche D Lenders, the New Tranche E Term
Lenders, the Supplemental Tranche E Term Lenders, the Administrative Agent and
the Collateral Agent consents to and approves this Amendment and the amendments
to the Credit Agreement and the Guarantee and Collateral Agreement effected
hereby.

 

(b)       Any requirement to deliver a notice pursuant to Subsection 4.4(a) or
Subsection 11.2 of the Credit Agreement is hereby waived by the Lenders and the
Administrative Agent in connection with any prepayment of such Tranche D Term
Loans on the Fourth Amendment Effective Date.

 

(c)       Each Exchanging Tranche D Lender hereby waives any right to receive
any payments under Subsection 4.12 of the Credit Agreement as a result of the
Tranche E Effective Date Transactions. It is understood and agreed that the
Parent Borrower, with the consent of the Administrative Agent, may elect on or
prior to the Fourth Amendment Effective Date that the Tranche E Term Loans for
which the Tranche D Term Loans are exchanged be Eurodollar Loans having an
Interest Period designated by the Parent Borrower, regardless of whether the
Fourth Amendment Effective Date is the last day of an Interest Period with
respect to such exchanged Tranche D Term Loans (which, for the avoidance of
doubt, may include Interest Periods of one week or two weeks).

 

(d)       The Parent Borrower hereby agrees that it shall, together with any
prepayment of the Tranche D Term Loans pursuant to this Amendment, pay to the
Existing Tranche D Term Lenders, on the Fourth Amendment Effective Date, accrued
and unpaid interest to the Fourth Amendment Effective Date on the amount of
Tranche D Term Loans prepaid or exchanged pursuant to this Amendment.

 

Section 1.3       Additional Amendments

 

(a)        Subsection 1.1 of the Credit Agreement is hereby amended as follows:

 

(i)       by adding the following new defined terms in the appropriate
alphabetical order:

 

“Cash Capped Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

“Ratio Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

 9 

 

 

(ii)       by amending and restating the definition of “Change of Control” as
follows:

 

““Change of Control”: (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date)
other than one or more Permitted Holders, shall be the “beneficial owner” of
(A) so long as Holdings is a Subsidiary of any Parent Entity, shares or units of
Voting Stock having more than 50.0% of the total voting power of all outstanding
shares of such Parent Entity (other than a Parent Entity that is a Subsidiary of
another Parent Entity) and (B) if Holdings is not a Subsidiary of any Parent
Entity, shares or units of Voting Stock having more than 50.0% of the total
voting power of all outstanding shares of Holdings; (ii) Holdings shall cease to
own, directly or indirectly, 100.0% of the Capital Stock of the Parent Borrower
(or any Successor Borrower), unless Holdings and the Parent Borrower shall have
been merged, consolidated or amalgamated with one another; or (iii) a “Change of
Control” (or comparable term) as defined in the Senior ABL Facility Agreement
relating to Indebtedness and any unused commitments thereunder in an aggregate
principal amount equal to or greater than $25,000,000. Notwithstanding anything
to the contrary in the foregoing, the Transactions shall not constitute or give
rise to a Change of Control.”

 

(iii)       by amending the definition of “Consolidated Net Income” to delete
the “and” at the end of clause (xii), replace the “;” at the end of clause
(xiii) with “, and” and add the following as new clause (xiv):

 

“(xiv) any expenses, charges and losses in the form of earn-out obligations and
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with any
acquisition, merger or consolidation or Investment;”

 

(iv)       by amending and restating the definition of “Consolidated Secured
Indebtedness” as follows:

 

““Consolidated Secured Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the Parent Borrower and its Restricted
Subsidiaries (other than (x) property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby and (y)
solely with respect to the determination of the amount available to be Incurred
pursuant to the Ratio Incremental Facility and clause (s) of “Permitted Liens”,
Indebtedness Incurred pursuant to the Cash Capped Incremental Facility), minus
(ii) the sum of (A) the amount of such Indebtedness consisting of Indebtedness
of a type referred to in, or Incurred pursuant to, Subsection 8.1(b)(ix) and (B)
Unrestricted Cash of the Parent Borrower and its Restricted Subsidiaries.”

 

 10 

 

 

(v)       by amending and restating the second proviso in the first paragraph of
the definition of “Consolidated Secured Leverage Ratio” as follows:

 

“provided that, in the event that the Borrower Representative shall classify
Indebtedness Incurred on the date of determination as secured in part pursuant
to clause (k)(1) of the “Permitted Liens” definition in respect of Indebtedness
Incurred pursuant to the Ratio Incremental Facility and in part pursuant to such
clause (k)(1) in respect of Indebtedness Incurred pursuant to Subsection
8.1(b)(i) (other than pursuant to the Ratio Incremental Facility) or one or more
other clauses of the definition of “Permitted Liens” (other than clause (s)), as
provided in clause (x) of the final paragraph of such definition, any
calculation of the Consolidated Secured Leverage Ratio, including in the
definition of “Maximum Incremental Facilities Amount”, shall not include any
such Indebtedness (and shall not give effect to any Discharge of Indebtedness
from the proceeds thereof) not Incurred pursuant to the Ratio Incremental
Facility and (y) in the event that the Borrower Representative shall classify
Indebtedness Incurred on the date of determination as secured in part pursuant
to clause (s) of the “Permitted Liens” definition and in part pursuant to one or
more other clause of the definition of “Permitted Liens” (other than clause
(k)(1) in respect of Indebtedness Incurred pursuant to the Ratio Incremental
Facility), as provided in clause (y) of the final paragraph of such definition,
any calculation of the Consolidated Secured Leverage Ratio shall not include any
such Indebtedness (and shall not give effect to any Discharge of Indebtedness
from the proceeds thereof) to the extent secured pursuant to any such other
clause of such definition.”

 

(vi)       by amending the definition of “Consolidated Total Indebtedness” to
include the following sentence at the end of such definition:

 

“For purposes hereof, any earn-out or similar obligations shall not constitute
Consolidated Total Indebtedness until such obligation becomes a liability on the
consolidated balance sheet of the Parent Borrower in accordance with GAAP and is
not paid within 30 days after becoming due and payable.”

 

(vii)       by amending and restating the definition of “Contract Consideration”
as follows:

 

““Contract Consideration”: as defined in Subsection 4.4(e)(iii)(A)(2)(z).”

 

(viii)       by amending the definition of “Domestic Borrowing Base” to replace
both instances of “85.0%” with “90.0%”.

 

(ix)       by amending the definition of “Excess Cash Flow” by amending and
restating each of clauses (b)(ii), (b)(vii) and (b)(xi) thereof as follows:

 

“[Reserved].”

 

(x)       by amending the definition of “Foreign Borrowing Base” to replace both
instances of “85%” with “90.0%”.

 

 11 

 

 

(xi)       by amending and restating the definition of “LCA Election” as
follows:

 

““LCT Election”: as defined in Subsection 1.2(i).”

 

(xii)       by amending and restating the definition of “LCA Test Date” as
follows:

 

““LCT Test Date”: as defined in Subsection 1.2(i).”

 

(xiii)       by amending and restating the definition of “Limited Condition
Acquisition” as follows:

 

““Limited Condition Transaction”: (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Parent Borrower
and its Subsidiaries of any assets, business or Person or any other Investment
permitted by this Agreement, in each case, whose consummation is not conditioned
on the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.”

 

(xiv)       by amending and restating the definition of “Maximum Incremental
Facilities Amount” as follows:

 

““Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) (a) on or prior to the Fourth Amendment Effective Date, $100,000,000 and
(b) following the Fourth Amendment Effective Date, an amount equal to the
greater of (1) $175,000,000 and (2) Consolidated EBITDA for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Parent Borrower
are available (amounts incurred pursuant to this clause (i), the “Cash Capped
Incremental Facility”) plus (ii) an unlimited amount if, after giving effect to
the Incurrence of such amount (or, at the Borrower Representative’s option, on
the date of the initial commitment to lend such additional amount after giving
pro forma effect to the Incurrence of the entire committed amount of such
additional amount), the Consolidated Secured Leverage Ratio shall not exceed
3.50 to 1.00 (as set forth in a certificate of a Responsible Officer of the
Borrower Representative delivered to the Administrative Agent at the time of
such Incurrence, together with calculations demonstrating compliance with such
ratio (amounts incurred pursuant to this clause (ii), the “Ratio Incremental
Facility”) (it being understood that (A) if pro forma effect is given to the
entire committed amount of any such additional amount on the date of initial
borrowing of such Indebtedness or entry into the definitive agreement providing
the commitment to fund such Indebtedness, such committed amount may thereafter
be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with this clause (ii) and (B) for purposes of so calculating
the Consolidated Secured Leverage Ratio under this clause (ii), any additional
amount Incurred pursuant to this clause (ii) shall be treated as if such amount
is Consolidated Secured Indebtedness, regardless of whether such amount is
actually secured)); provided that, at the Borrower Representative’s option,
capacity under the Ratio Incremental Facility shall be deemed to be used before
capacity under the Cash Capped Incremental Facility.”

 

 12 

 

 

(xv)       by amending and restating clauses (x) and (y) of the last paragraph
of the definition of “Permitted Liens” as follows:

 

“(x) in the event that a portion of Indebtedness secured by a Lien could be
classified as secured in part pursuant to clause (k)(1) above in respect of
Indebtedness Incurred pursuant to the Ratio Incremental Facility (giving effect
to the Incurrence of such portion of such Indebtedness), the Borrower
Representative, in its sole discretion, may classify such portion of such
Indebtedness (and any Obligations in respect thereof) as having been secured
pursuant to clause (k)(1) above in respect of Indebtedness Incurred pursuant to
the Ratio Incremental Facility and the remainder of the Indebtedness as having
been secured pursuant to such clause (k)(1) in respect of Indebtedness Incurred
pursuant to Subsection 8.1(b)(i) (other than pursuant to the Ratio Incremental
Facility) or one or more of the other clauses of this definition (other than
clause (s) above), (y) in the event that a portion of Indebtedness secured by a
Lien could be classified in part pursuant to clause (s) above (giving effect to
the Incurrence of such portion of Indebtedness), the Borrower Representative, in
its sole discretion, may classify such portion of Indebtedness (and any
Obligations in respect thereof) as having been secured pursuant to clause (s)
above and the remainder of the Indebtedness as having been secured pursuant to
one or more of the other clauses of this definition (other than clause (k)(1)
above in respect of Indebtedness Incurred pursuant to the Ratio Incremental
Facility) and”

 

 13 

 

 

(b)          Subsection 1.2(h) of the Credit Agreement is hereby amended and
restated as follows:

 

“(h)        In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
specified Default or Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower Representative, be deemed satisfied, so
long as no Default, Event of Default or specified Default or Event of Default,
as applicable, exists on the date (x) a definitive agreement for such Limited
Condition Transaction is entered into, (y) in connection with an acquisition to
which the United Kingdom City Code on Takeovers and Mergers (or any equivalent
thereof under the laws, rules or regulations in any other applicable
jurisdiction) applies, on which a “Rule 2.7 announcement” of a firm intention to
make an offer in respect of a target of a Limited Condition Transaction is made
(or the equivalent notice under such equivalent laws, rules or regulations in
such other applicable jurisdiction) or (z) irrevocable notice of redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock is given. For the avoidance of doubt, if
the Borrower Representative has exercised its option under the first sentence of
this clause (h), and any Default, Event of Default or specified Default or Event
of Default, as applicable, occurs following the date (x) a definitive agreement
for the applicable Limited Condition Transaction was entered into, (y) in
connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers (or any equivalent thereof under the laws, rules or
regulations in any other applicable jurisdiction) applies, on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of a
Limited Condition Transaction is made (or the equivalent notice under such
equivalent laws, rules or regulations in such other applicable jurisdiction) or
(z) irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock is
given and prior to the consummation of such Limited Condition Transaction, any
such Default, Event of Default or specified Default or Event of Default, as
applicable, shall be deemed to not have occurred or be continuing for purposes
of determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.”

 

(c)          Subsection 1.2(i) of the Credit Agreement is hereby amended and
restated as follows:

 

“(i)        In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(i)       determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Coverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Total Leverage Ratio or any other
financial measure;

 

(ii)      testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Total Assets); or

 

(iii)     any other determination as to whether any such Limited Condition
Transaction and any related transactions (including any financing thereof)
complies with the covenants or agreements contained in this Agreement;

 

 14 

 

 

in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date (x) a
definitive agreement for such Limited Condition Transaction is entered into, (y)
in connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers (or any equivalent thereof under the laws, rules or
regulations in any other applicable jurisdiction) applies, on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of a
Limited Condition Transaction is made (or the equivalent notice under such
equivalent laws, rules or regulations in such other applicable jurisdiction) or
(z) irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock is
given, as applicable (the “LCT Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any Incurrence or Discharge of
Indebtedness and Liens and the use of proceeds thereof) as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters of the
Parent Borrower ending prior to the LCT Test Date for which consolidated
financial statements of the Parent Borrower are available, such Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
ratio, basket or amount, such ratio, basket or amount shall be deemed to have
been complied with. For the avoidance of doubt, if the Borrower Representative
has made an LCT Election and any of the ratios, baskets or amounts for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any such ratio, basket or amount, including due to
fluctuations in exchange rates or in Consolidated EBITDA or Consolidated Total
Assets of the Parent Borrower or the Person subject to such Limited Condition
Transaction or any applicable currency exchange rate, at or prior to the
consummation of the relevant transaction or action, such ratios, baskets or
amounts will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower Representative has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, basket or amount with respect to the Incurrence or
Discharge of Indebtedness or Liens, or the making of Restricted Payments, Asset
Dispositions, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Parent Borrower or the designation of an
Unrestricted Subsidiary on or following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
(if an acquisition or investment) is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio, basket or amount shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any Incurrence or
Discharge of Indebtedness and Liens and the use of proceeds thereof) have been
consummated.”

 

 15 

 

 

(d)          Subsection 4.4 of the Credit Agreement is hereby amended by
amending and restating clause (e) thereof as follows:

 

“(e) “Mandatory Prepayment of Term Loans. (i) The Borrowers shall, in accordance
with Subsection 4.4(g), prepay the Term Loans to the extent required by
Subsection 8.4(b) (subject to Subsection 8.4(c)), (ii) if on or after the
Closing Date, the Parent Borrower or any of its Restricted Subsidiaries shall
Incur Indebtedness for borrowed money (excluding Indebtedness permitted pursuant
to Subsection 8.1 other than Specified Refinancing Term Loans), the Borrowers
shall, in accordance with Subsection 4.4(g), prepay the Term Loans (or, in the
case of the incurrence of any Specified Refinancing Term Loans, the Tranche of
Term Loans being refinanced) in an amount equal to 100.0% of the Net Cash
Proceeds thereof minus the portion of such Net Cash Proceeds applied (to the
extent the Parent Borrower or any of its Subsidiaries is required by the terms
thereof) to prepay, repay or purchase Pari Passu Indebtedness on a no more than
pro rata basis with the Term Loans, in each case with such prepayment to be made
on or before the fifth Business Day following notice given to each Lender of the
Prepayment Date, as contemplated by Subsection 4.4(h), and (iii) the Borrowers
shall, in accordance with Subsection 4.4(g), prepay the Term Loans within 120
days following the last day of the immediately preceding Fiscal Year (commencing
with the first Fiscal Year commencing after the Closing Date) (each, an “ECF
Payment Date”), in an amount equal to (A)(1) 50.0% (as may be adjusted pursuant
to the last proviso of this clause (iii)) of the Parent Borrower’s Excess Cash
Flow for such Fiscal Year minus (2) the sum of (s) the aggregate principal
amount of Term Loans (including Incremental Term Loans, Extended Term Loans and
Specified Refinancing Term Loans, in each case to the extent constituting Pari
Passu Indebtedness) prepaid pursuant to Subsection 4.4(a), Incremental Revolving
Loans voluntarily prepaid to the extent accompanied by a corresponding permanent
Incremental Revolving Commitment reduction and Pari Passu Indebtedness (in the
case of revolving loans, to the extent accompanied by a corresponding permanent
commitment reduction) voluntarily prepaid, repaid, repurchased or retired and
any prepayment of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans, in each case to the extent
constituting Pari Passu Indebtedness) pursuant to Subsection 4.4(l) (provided
that such deduction for prepayments pursuant to Subsection 4.4(l) shall be
limited to the actual cash amount of such prepayment), in each case during such
Fiscal Year (which, in any event, shall not include any designated prepayment
pursuant to clause (w) below), (u) the aggregate amount of cash consideration
(including any expenses, charges and losses in the form of earn-out obligations
and contingent consideration obligations (including to the extent accounted for
as performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments) paid by the Parent Borrower and the
Restricted Subsidiaries (on a consolidated basis) in connection with Investments
(including acquisitions) made during such Fiscal Year constituting “Permitted
Investments” (other than Permitted Investments of the type described in clause
(iii) of the definition thereof and intercompany Investments by and among the
Parent Borrower and its Restricted Subsidiaries) or made pursuant to Subsection
8.2 (which, in any event, shall not include any deemed application pursuant to
clause (z) below), (v) the amount of Capital Expenditures either made in cash or
accrued during such Fiscal Year (provided that, whether any such Capital
Expenditures shall be deducted for the Fiscal Year in which cash payments for
such Capital Expenditures have been paid or the Fiscal Year in which such
Capital Expenditures have been accrued shall be at the Borrower Representative’s
election; provided, further that, in no case shall any accrual of a Capital
Expenditure which has previously been deducted under this clause (2) give rise
to a subsequent deduction upon the making of such Capital Expenditure in cash in
the same or any subsequent Fiscal Year) (which, in any event, shall not include
any deemed application pursuant to clause (z) below), (w) the aggregate
principal amount of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans, in each case to the extent
constituting Pari Passu Indebtedness) prepaid pursuant to Subsection 4.4(a),
Incremental Revolving Loans voluntarily prepaid to the extent accompanied by a
corresponding permanent Incremental Revolving Commitment reduction and Pari
Passu Indebtedness (in the case of revolving loans, to the extent accompanied by
a corresponding permanent commitment reduction) voluntarily prepaid, repaid,
repurchased or retired and any prepayment of Term Loans (including Incremental
Term Loans, Extended Term Loans and Specified Refinancing Term Loans, in each
case to the extent constituting Pari Passu Indebtedness) pursuant to Subsection
4.4(l) (provided that such deduction for prepayments pursuant to Subsection
4.4(l) shall be limited to the actual cash amount of such prepayment), in each
case during the period beginning with the day following the last day of such
Fiscal Year and ending on the ECF Payment Date and stated by the Borrower
Representative as prepaid pursuant to this Subsection 4.4(e)(iii) (provided that
no prepayments made pursuant to the other clauses of this Subsection 4.4(e)
shall be included in Subsections 4.4(e)(iii)(A)(2)(w) or (x)), (x) any ABL
Facility Loans prepaid to the extent accompanied by a corresponding permanent
commitment reduction under the Senior ABL Facility during such Fiscal Year
(which, in any event, shall not include any designated prepayment pursuant to
clause (y) below), (y) the aggregate principal amount of ABL Facility Loans
prepaid to the extent accompanied by a corresponding permanent commitment
reduction under the Senior ABL Facility during the period beginning with the day
following the last day of such Fiscal Year and ending on the ECF Payment Date
and stated by the Borrower Representative as prepaid pursuant to this Subsection
4.4(e)(iii) and (z) at the Borrower Representative’s election, without
duplication of amounts deducted from Excess Cash Flow pursuant to this
Subsection 4.4(e)(iii)(2) in respect of prior Fiscal Years, the aggregate
consideration required to be paid in cash by the Parent Borrower or any of the
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such Fiscal Year relating to
Investments constituting “Permitted Investments” (other than Permitted
Investments of the type described in clause (iii) of the definition thereof and
intercompany Investments by and among the Parent Borrower and its Restricted
Subsidiaries) or made pursuant to Subsection 8.2 or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of the
Parent Borrower following the end of such Fiscal Year, provided that to the
extent the aggregate amount of cash actually utilized to finance such
Investments and Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, in each case, excluding
prepayments funded with proceeds from the Incurrence of long-term Indebtedness
(including a revolving credit facility) (unless, in the case of clause (v), such
Indebtedness has been repaid) (the amount described in this clause (A), the “ECF
Payment Amount”) minus (B) the portion of such ECF Payment Amount applied (to
the extent Parent Borrower or any of its Subsidiaries is required by the terms
thereof) to prepay, repay or purchase Pari Passu Indebtedness on a no more than
pro rata basis with the Term Loans; provided that (x) such percentage in clause
(1) above shall be reduced to 0% if the Consolidated Secured Leverage Ratio as
of the last day of the immediately preceding Fiscal Year was less than 3.00:1.00
and (y) the Borrowers shall only be required to make any payment described in
clause (iii) to the extent that the ECF Payment Amount determined in accordance
with clauses (1) and (2) of clause (iii)(A) exceeds $10,000,000, and in such
case the ECF Payment Amount shall be the amount in excess of $10,000,000.
Nothing in this Subsection 4.4(e) shall limit the rights of the Agents and the
Lenders set forth in Section 9.”

 

 16 

 

 

(e)          Subsection 7.1 of the Credit Agreement is hereby amended by adding
“(or such longer period as would be permitted by the SEC if the Parent Borrower
were then subject to SEC reporting requirements as a non-accelerated filer)”
immediately following (1) “90th day” in clause (a) thereof and (2) “45th day” in
clause (b) thereof.

 

(f)          Subsection 8.1(c) of the Credit Agreement is hereby amended by
amending clause (ii) thereof by (1) adding “(x)” immediately prior to
“Subsection 8.1(b)(xiii)” and (2) adding “and (y) the Cash Capped Incremental
Facility shall cease to be deemed Incurred or outstanding for purposes of such
definition but shall be deemed Incurred for the purposes of the Ratio
Incremental Facility from and after the first date on which the Parent Borrower
could have Incurred such Indebtedness under the Ratio Incremental Facility
without reliance on such provision” immediately prior to “; (iii)”.

 

(g)          Subsection 8.2(b) of the Credit Agreement is hereby amended by (1)
deleting “and” at the end of clause (xvi) thereof, (2) adding “and” at the end
of clause (xvii) thereof and (3) adding the new clause (xviii) thereof below
immediately following clause (xvii) and before “provided that”:

 

“(xviii) Restricted Payments in cash to pay or permit the Parent Borrower or any
Restricted Subsidiary to pay any amounts payable in respect of guarantees,
indemnities, obligations in respect of earn-outs or other purchase price
adjustments, or similar obligations, incurred in connection with the acquisition
or disposition of any business, assets or Person, as long as such business,
assets or Person have been acquired by or disposed of by the Parent Borrower or
a Restricted Subsidiary, or such business, assets or Person (or in the case of a
disposition, the Net Available Cash thereof) have been contributed to the Parent
Borrower or a Restricted Subsidiary;”.

 

 17 

 

 

Section 1.4        Collateral Amendments.

 

(a)          Subsection 1.1 of the Credit Agreement is hereby amended as
follows:

 

(i)       by adding the following new defined term in the appropriate
alphabetical order:

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

(b)          Subsection 7.9 of the Credit Agreement is hereby amended by adding
the following to the first sentence of clause (a) thereof: (1) “(x)” immediately
prior to “with a purchase price or a Fair Market Value” and (2) “and (y) is not
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency in accordance with the
Flood Insurance Laws” immediately following “$7,500,000”.

 

(c)          Subsection 1.1 of the Guarantee and Collateral Agreement is hereby
amended as follows:

 

(i)       by adding the following new defined term in the appropriate
alphabetical order:

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

(d)         Subsection 3.3(h) of the Guarantee and Collateral Agreement is
hereby amended by inserting “(i)” prior to “if the fair market value” and adding
“and (ii) is not located in an area identified as a special flood hazard area by
the Federal Emergency Management Agency or other applicable agency in accordance
with the Flood Insurance Laws” immediately following “$5,000,000 individually”.

 

Article II

CONDITIONS PRECEDENT TO EFFECTIVENESS

 

Section 2.1        Conditions Precedent to Effectiveness.

 

(a)        The effectiveness of the amendments set forth in Subsection 1.1 of
this Amendment, including the obligation of each New Tranche E Term Lender to
make, and each Exchanging Tranche D Lender to exchange its Tranche D Term Loan
for, a Tranche E Term Loan, is subject to the satisfaction or waiver of the
following conditions (the date of such satisfaction or waiver of such conditions
being referred to herein as the “Fourth Amendment Effective Date” and the time
of such satisfaction or waiver of such conditions being referred to herein as
the, the “Fourth Amendment Effective Time”):

 

 18 

 

 

(1)        the Parent Borrower, the OpCo Borrower, the Administrative Agent, the
Collateral Agent, the New Tranche E Term Lenders and the Exchanging Tranche D
Lenders have each delivered a duly executed counterpart of this Amendment to the
Administrative Agent (which, in the case of Exchanging Tranche D Lenders, may be
in the form of an Existing Tranche D Lender Signature Page);

 

(2)        each Guarantor shall have delivered a duly executed counterpart of
the acknowledgment and consent attached to this Amendment (the “Acknowledgment”)
to the Administrative Agent;

 

(3)        the Administrative Agent shall have received (A)(i) true and complete
copies of resolutions of the board of directors or a duly authorized committee
thereof of each of the Loan Parties approving and authorizing the execution,
delivery and performance of this Amendment, and the performance of the Credit
Agreement as amended by this Amendment and (ii) incumbency and the signature of
authorized signatories, in each case, certified as of the Fourth Amendment
Effective Date by a Responsible Officer, secretary or assistant secretary of the
Borrowers as being in full force and effect without modification or amendment
and (B) a good standing certificate (or the equivalent thereof) for each of the
Loan Parties from its jurisdiction of formation;

 

(4)        the Administrative Agent shall have received a certificate, in form
and substance reasonably satisfactory to the Administrative Agent, of the Parent
Borrower dated as of the Fourth Amendment Effective Date signed by a Responsible
Officer of the Parent Borrower certifying as to the matters set forth in clauses
(5) and (6) below;

 

(5)        each of the representations and warranties made by any Loan Party
pursuant to the Credit Agreement and any other Loan Document to which it is a
party shall, except to the extent that they relate to a particular date, be true
and correct in all material respects on and as of the Fourth Amendment Effective
Date as if made on and as of such date;

 

(6)        no Default or Event of Default shall have occurred and be continuing
on the Fourth Amendment Effective Date after giving effect to the effectiveness
hereof;

 

(7)        the Parent Borrower shall have delivered to the Administrative Agent
and the Lenders an opinion from each of Debevoise & Plimpton LLP and Richards,
Layton & Finger, P.A., in form and substance reasonably satisfactory to the
Administrative Agent and dated as of the Fourth Amendment Effective Date;

 

(8)        UBS Securities LLC, as a Lead Arranger, and UBS AG, Stamford Branch,
as the Administrative Agent, shall have received all fees and expenses related
to the Tranche E Term Loans to the extent due (which may be offset against the
proceeds thereof); and

 

 19 

 

 

(9)        with respect to the initial Tranche E Term Loans, the Administrative
Agent shall have received a notice of such Borrowing as required by Subsection
2.3 of the Credit Agreement (or such notice shall have been deemed given in
accordance with Subsection 2.3 of the Credit Agreement).

 

The making of Tranche E Term Loans by the Tranche E Term Lenders and the
exchange of Tranche D Term Loans for Tranche E Term Loans by the Exchanging
Tranche D Lenders shall, in each case, conclusively be deemed to constitute an
acknowledgment by the Administrative Agent and each Lender that each of the
conditions precedent set forth herein shall have been satisfied in accordance
with its respective terms or shall have been irrevocably waived by such Person.

 

(b)        The effectiveness of the amendments set forth in Subsections 1.2 and
1.3 of this Amendment shall be subject to the occurrence of the Fourth Amendment
Effective Time and shall also be subject to the condition that the
Administrative Agent shall have received a counterpart of this Amendment
executed by each Tranche E Term Lender (including Supplemental Tranche E Term
Lenders) who in the aggregate constitute Required Lenders.

 

(c)        The effectiveness of the amendments set forth in Subsection 1.4 of
this Amendment shall be subject to the conditions set forth in clauses (a) and
(b) above and shall also be subject to the receipt of the written consent of the
Required Lenders (as such term is defined in the Senior ABL Facility Agreement)
under the Senior ABL Facility Agreement to corresponding changes being made in
the Senior ABL Facility Agreement and other applicable ABL Facility Documents.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

As of the date hereof, each of the Borrowers, represents and warrants as
follows:

 

Section 3.1      Corporate Existence; Compliance with Law. Each of the Loan
Parties (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, except (other than
with respect to the Borrowers), to the extent that the failure to be in good
standing would not reasonably be expected to have a Material Adverse Effect, (b)
has the legal right to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right would not be
reasonably expected to have a Material Adverse Effect, (c) is duly qualified as
a foreign corporation or limited liability company and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, other than
in such jurisdictions where the failure to be so qualified and in good standing
would not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

 

 20 

 

 

Section 3.2       Corporate Power; Authorization; Enforceable Obligations. Each
of the Loan Parties has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform, in the case of
each Borrower, this Amendment and, in the case of each Guarantor, the
Acknowledgment and each such Loan Party has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
thereof. No consent or authorization of, filing with, notice to or other similar
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained or made by or on behalf of any Loan Party in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment, except for consents, authorizations, notices and filings which the
failure to obtain or make would not reasonably be expected to have a Material
Adverse Effect. This Amendment has been duly executed and delivered by each
Borrower and the Acknowledgment has been duly executed and delivered by each
Guarantor. This Amendment constitutes a legal, valid and binding obligation of
each Borrower hereto and the Acknowledgment and each other Loan Document to
which any Loan Party is a party which has been executed and delivered
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, in each case
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

Section 3.3       No Legal Bar. The execution, delivery and performance of this
Amendment or the Acknowledgment by any of the applicable Loan Parties (a) will
not violate any Requirement of Law or Contractual Obligation of such Loan Party
in any respect that would reasonably be expected to have a Material Adverse
Effect, (b) will not result in, or require the creation or imposition of any
Lien (other than Liens permitted under the Credit Agreement) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party, except (other than with respect to the Borrowers)
as would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.4       Representations and Warranties; No Default. Each of the
representations and warranties made by any Loan Party pursuant to the Credit
Agreement and any other Loan Document to which it is a party are, except to the
extent that they relate to a particular date, true and correct in all material
respects on and as of the date hereof as if made on and as of such date. On the
date hereof, after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

 21 

 

 

Article IV

MISCELLANEOUS

 

Section 4.1     Effect of Amendment and 2018 Increase Supplement. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of any Agent or any Lender under the Loan Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents, all of
which (including with respect to the security interests and liens granted to the
Agents and the other Secured Parties under the Loan Documents) are ratified and
affirmed in all respects and shall continue in full force and effect except
that, on and after the effectiveness of this Amendment and the 2018 Increase
Supplement, each reference to the Credit Agreement in the Loan Documents shall
mean and be a reference to the Credit Agreement as amended by this Amendment and
the 2018 Increase Supplement. Nothing herein shall be deemed to entitle the
Borrowers to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Documents in similar or different circumstances. Each of this
Amendment and the 2018 Increase Supplement is a Loan Document executed pursuant
to the Credit Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof.

 

Section 4.2     Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Subsection 11.6 of the Credit Agreement.

 

Section 4.3      Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 4.4       Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy and other electronic transmission), and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be delivered to
the Borrower Representative and the Administrative Agent.

 

Section 4.5      Governing Law, etc. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Each party hereto
hereby irrevocably and unconditionally:

 

(1)        submits for itself and its property in any legal action or proceeding
relating to this Amendment to which it is a party to the exclusive general
jurisdiction of the Supreme Court of the State of New York for the County of New
York (the “New York Supreme Court”), and the United States District Court for
the Southern District of New York (the “Federal District Court,” and together
with the New York Supreme Court, the “New York Courts”) and appellate courts
from either of them; provided that nothing in this Amendment shall be deemed or
operate to preclude (i) any Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Term Loan Facility Obligations (in which case any party shall
be entitled to assert any claim or defense, including any claim or defense that
this Section 4.5 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Administrative Agent or the Collateral Agent, (ii) any party
from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (iii) if all such New York Courts
decline jurisdiction over any Person, or decline (or in the case of the Federal
District Court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iv) in the event a legal action or
proceeding is brought against any party hereto or involving any of its assets or
property in another court (without any collusive assistance by such party or any
of its Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Section 4.5(a) would otherwise require
to be asserted in a legal proceeding in a New York Court) in any such action or
proceeding;

 

 22 

 

 

(2)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(3)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower
Representative, the applicable Lender or the Administrative Agent, as the case
may be, at the address specified in Subsection 11.2 of the Credit Agreement or
at such other address of which the Administrative Agent, any such Lender and the
Borrower Representative shall have been notified pursuant thereto;

 

(4)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(5)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 4.5 any consequential or punitive damages.

 

EACH OF THE BORROWERS, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 4.6       Lead Arrangers and Documentation Agents. Subsection 10.12 of
the Credit Agreement is hereby incorporated by reference with respect to each of
the Lead Arrangers and Documentation Agents.

 

[Remainder of this page is intentionally left blank.]

 

 23 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  SITEONE LANDSCAPE SUPPLY HOLDING, LLC   as Parent Borrower           By: /s/
John Guthrie     Name: John Guthrie     Title: Executive Vice President, Chief
Financial Officer and Assistant Secretary           SITEONE LANDSCAPE SUPPLY,
LLC   as OpCo Borrower           By: /s/ John Guthrie     Name: John Guthrie    
Title: Executive Vice President, Chief Financial Officer and Assistant Secretary

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

 

  

  UBS AG, STAMFORD BRANCH,   as Administrative Agent and Collateral Agent      
    By: /s/ Darlene Arias     Name: Darlene Arias     Title: Director          
By: /s/ Kenneth Chin     Name: Kenneth Chin     Title: Director

 

[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement]

 

 

 

 

  UBS AG, STAMFORD BRANCH,   as Lender           By: /s/ Darlene Arias     Name:
Darlene Arias     Title:  Director           By: /s/ Kenneth Chin     Name:
Kenneth Chin     Title:   Director

 

[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement]

 

 

 





 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  5180-2 CLO LP   By: Guggenheim Partners Investment Management, LLC, as
Collateral Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh    
Title: Authorized Person           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
Guggenheim Partners, LLC

 

 

 

 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Adams Mill CLO Ltd.   By: Shenkman Capital Management, Inc., as Collateral
Manager           By: /s/ Dov Braun     Name: Dov Braun     Title: CFO          
If a second signature is necessary:           By:         Name:       Title:    
        Name of Fund Manager (if any):       SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AEGIS Electric and Gas International Services, Ltd.   by SHENKMAN CAPITAL
MANAGEMENT, INC.,   as Investment Manager           By: /s/ Dov Braun     Name:
Dov Braun     Title: CFO           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

 



 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AIB Debt Management, Limited.           By: /s/ Joan Chen     Name: Joan Chen
    Title: Assistant Vice President       Investment Adviser to AIB Debt
Management, Limited           By: /s/ Thomas Allen     Name: Thomas Allen    
Title: Assistant Vice President       Investment Adviser to AIB Debt Management,
Limited

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AXA IM Inc. for and on behalf of Allegro CLO I, Limited           By: /s/ Vera
Fernholz     Name: Vera Fernholz     Title: Senior Credit Analyst           If a
second signature is necessary:           By:         Name:       Title:        
    Name of Fund Manager (if any):       AXA

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AXA IM Inc. for and on behalf of Allegro CLO II, Limited           By: /s/
Vera Fernholz     Name: Vera Fernholz     Title: Senior Credit Analyst          
If a second signature is necessary:           By:         Name:       Title:    
        Name of Fund Manager (if any):       AXA

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 



þCASH SETTLEMENT OPTION



 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AXA IM Inc. for and on behalf of Allegro CLO III, Limited           By: /s/
Vera Fernholz     Name: Vera Fernholz     Title: Senior Credit Analyst          
If a second signature is necessary:           By:         Name:       Title:    
        Name of Fund Manager (if any):       AXA

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  American Beacon Sound Point Floating Rate Income Fund, a series of American
Beacon Funds   By: Sound Point Capital Management, LP as Sub-Advisor          
By: /s/ Alvin Mai     Name: Alvin Mai     Title: Operations Associate          
If a second signature is necessary:           By:         Name:       Title:    
        Name of Fund Manager (if any):       Sound Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AMMC CLO 16, LIMITED   By: American Money Management Corp., as Collateral
Manager           By: /s/ David P. Meyer     Name: David P. Meyer     Title:
Senior Vice President           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
American Money Management Corp.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AMMC CLO XI, LIMITED   By: American Money Management Corp., as Collateral
Manager           By: /s/ David P. Meyer     Name: David P. Meyer     Title:
Senior Vice President           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
American Money Management Corp.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Apex Credit CLO 2015-II Ltd.   By: Apex Credit Partners, its Asset Manager    
      By: /s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director  
        If a second signature is necessary:           By:         Name:      
Title:             Name of Fund Manager (if any):       Apex Credit Partners LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

☐CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Apex Credit CLO 2018 Ltd.           By: /s/ Andrew Stern     Name: Andrew
Stern     Title: Managing Director           If a second signature is necessary:
          By:         Name:       Title:             Name of Fund Manager (if
any):       Apex Credit Partners LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XI   BY: Its Collateral Manager CVC Credit Partners, LLC          
By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title: Senior
Portfolio Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):       CVC
Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XII   BY: Its Collateral Manager CVC Credit Partners, LLC          
By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title: Senior
Portfolio Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):       CVC
Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Apidos CLO XIX   BY: Its Collateral Manager, CVC Credit Partners, LLC        
  By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title:
Senior Portfolio Manager           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XV   BY: Its Collateral Manager CVC Credit Partners, LLC          
By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title: Senior
Portfolio Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):       CVC
Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XVI   BY: Its Collateral Manager CVC Credit Partners, LLC          
By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title: Senior
Portfolio Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):       CVC
Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XVII   BY: Its Collateral Manager CVC Credit Partners, LLC        
  By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title:
Senior Portfolio Manager           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XVIII   BY: Its Collateral Manager CVC Credit Partners, LLC        
  By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title:
Senior Portfolio Manager           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XX   By: Its Collateral Manager CVC Credit Partners, LLC          
By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title: Senior
Portfolio Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):       CVC
Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XXI   By: Its Collateral Manager CVC Credit Partners, LLC          
By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title: Senior
Portfolio Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):       CVC
Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XXII   By: Its Collateral Manager CVC Credit Partners, LLC        
  By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title:
Senior Portfolio Manager           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Apidos CLO XXIII   By: Its Collateral Manager, CVC Credit Partners, LLC      
    By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title:
Senior Portfolio Manager           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XXIV   By: Its Collateral Manager CVC Credit Partners, LLC        
  By: /s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title:
Senior Portfolio Manager           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XXV   By: Its Collateral Manager CVC Credit Partners           By:
/s/ Gretchen Bergstresser     Name: Gretchen Bergstresser     Title: Senior
Portfolio Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):       CVC
Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XXVI           By: /s/ Gretchen Bergstresser     Name: Gretchen
Bergstresser     Title: Senior Portfolio Manager           If a second signature
is necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  APIDOS CLO XXVII           By: /s/ Gretchen Bergstresser     Name: Gretchen
Bergstresser     Title: Senior Portfolio Manager           If a second signature
is necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Apidos CLO XXVIII   By: Its Collateral Manager CVC CREDIT PARTNERS U.S. CLO
MANAGEMENT LLC,           By: /s/ Gretchen Bergstresser     Name: Gretchen
Bergstresser     Title: Senior Portfolio Manager           If a second signature
is necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Ascension Alpha Fund, LLC   By: Amundi Pioneer Institutional Asset Management,
Inc.           By: /s/ Margaret C. Begley     Name: Margaret C. Begley    
Title: Secretary and Associate General Counsel           If a second signature
is necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       AMUNDI PIONEER ASSET MANAGEMENT, INC.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Ascension Health Master Pension Trust   By: Amundi Pioneer Institutional Asset
Management, Inc.           By: /s/ Margaret C. Begley     Name: Margaret C.
Begley     Title: Secretary and Associate General Counsel           If a second
signature is necessary:           By:         Name:       Title:            
Name of Fund Manager (if any):       AMUNDI PIONEER ASSET MANAGEMENT, INC.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Associated Electric & Gas Insurance Services Limited   by SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager           By: /s/ Dov Braun     Name:
Dov Braun     Title: CFO           If a second signature is necessary:          
By:         Name:       Title:             Name of Fund Manager (if any):      
SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Associated Electric & Gas Insurance Services Limited   By: Guggenheim Partners
Investment Management, LLC as Investment Manager           By: /s/ Kaitlin Trinh
    Name: Kaitlin Trinh     Title: Authorized Person           If a second
signature is necessary:           By:         Name:       Title:            
Name of Fund Manager (if any):       Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  ATRIUM IX   By: Credit Suisse Asset Management, LLC, as portfolio manager    
      By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing
Director           If a second signature is necessary:           By:        
Name:       Title:             Name of Fund Manager (if any):       Credit
Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Atrium X   By: Credit Suisse Asset Management, LLC, as portfolio manager      
    By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing
Director           If a second signature is necessary:           By:        
Name:       Title:             Name of Fund Manager (if any):       Credit
Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Bandera Strategic Credit Partners II, LP   By: Octagon Credit Investors, LLC
as Investment Manager           By: /s/ Kimberly Wong Lem     Name: Kimberly
Wong Lem     Title: Vice President, Portfolio Administration           If a
second signature is necessary:           By:         Name:       Title:        
    Name of Fund Manager (if any):       Octagon Credit Investors, LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Bean Creek CLO, Ltd           By: /s/ Bryan Higgins     Name: Bryan Higgins  
  Title: Manager           If a second signature is necessary:           By:    
    Name:       Title:             Name of Fund Manager (if any):      
CreekSource, LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Clear Creek CLO, Ltd           By: /s/ Bryan Higgins     Name: Bryan Higgins  
  Title: Manager           If a second signature is necessary:           By:    
    Name:       Title:             Name of Fund Manager (if any):      
CreekSource, LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Deer Creek CLO, Ltd           By: /s/ Bryan Higgins     Name: Bryan Higgins  
  Title: Manager           If a second signature is necessary:           By:    
    Name:       Title:             Name of Fund Manager (if any):      
CreekSource, LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Mill Creek CLO II, Ltd           By: /s/ Bryan Higgins     Name: Bryan Higgins
    Title: Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):      
CreekSource, LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Silver Creek CLO, Ltd           By: /s/ Bryan Higgins     Name: Bryan Higgins
    Title: Manager           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):      
CreekSource, LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Black Diamond CLO 2014-1 Ltd.   By: Black Diamond CLO 2014-1 Adviser, L.L.C.
As its Collateral Manager           By: /s/ Stephen H. Deckoff     Name: Stephen
H. Deckoff     Title: Managing Principal           If a second signature is
necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       Black Diamond

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Blackstone GSO U.S. Loan Funding Designated Activity Company           By: /s/
Thomas Iannarone     Name: Thomas Iannarone     Title: Authorized Signatory    
      If a second signature is necessary:           By:         Name:      
Title:             Name of Fund Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Blackstone / GSO Senior Loan Portfolio   By: GSO / Blackstone Debt Funds
Management LLC as Sub-Adviser           By: /s/ Thomas Iannarone     Name:
Thomas Iannarone     Title: Authorized Signatory           If a second signature
is necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Blue Cross and Blue Shield of Florida, Inc.   BY: Guggenheim Partners
Investment Management, LLC as Manager           By: /s/ Kaitlin Trinh     Name:
Kaitlin Trinh     Title: Authorized Person           If a second signature is
necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Brookside Mill CLO Ltd.   By: Shenkman Capital Management, Inc., as Collateral
Manager           By: /s/ Dov Braun     Name: Dov Braun     Title: CFO          
If a second signature is necessary:           By:         Name:       Title:    
        Name of Fund Manager (if any):       SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

 



þCASHLESS ROLLOVER OPTION



 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Buffalo High yield Fund           By: /s/ Adam Kaiser     Name: Adam Kaiser  
  Title: Attorney –in-fact           If a second signature is necessary:        
  By: N/A     Name:       Title:             Name of Fund Manager (if any):    
   

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CARE Super   by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager      
    By: /s/ Dov Braun     Name: Dov Braun     Title: CFO           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Catamaran CLO 2013-1 Ltd.   By: Trimaran Advisors, L.L.C.           By: /s/
Daniel Gilligan     Name: Daniel Gilligan     Title: Authorized Signatory      
    If a second signature is necessary:           By:       Name:       Title:  
          Name of Fund Manager (if any):       Trimaran Advisors, L.L.C.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Catamaran CLO 2014-1 Ltd.   By: Trimaran Advisors, L.L.C.           By: /s/
Daniel Gilligan     Name: Daniel Gilligan     Title: Authorized Signatory      
    If a second signature is necessary:           By:       Name:       Title:  
          Name of Fund Manager (if any):       Trimaran Advisors, L.L.C.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Catamaran CLO 2014-2 Ltd.           By: /s/ Daniel Gilligan     Name: Daniel
Gilligan     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Trimaran Advisors, L.L.C.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Catamaran CLO 2015-1 Ltd.           By: /s/ Daniel Gilligan     Name: Daniel
Gilligan     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Trimaran Advisors, L.L.C.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Catamaran CLO 2016-1 LTD.           By: /s/ Daniel Gilligan     Name: Daniel
Gilligan     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Trimaran Advisors, L.L.C.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Catamaran CLO 2018-1 Ltd.           By: /s/ Daniel Gilligan     Name: Daniel
Gilligan     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Trimaran Advisors, L.L.C.

 

 

 

 

 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Catskill Park CLO, Ltd.   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Chenango Park CLO, Ltd.   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Christian Super   by SHENKMAN CAPITAL MANAGEMENT, INC.,
as Investment Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:       Name:    
  Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CIFC Funding 2018-I, Ltd.   By: CIFC CLO MANAGEMENT II LLC, as Collateral
Manager   By and on behalf of each of its series, SERIES M-1, SERIES O-1, and
SERIES R-1           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    CIFC Asset Management

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CIFC Funding 2018-II, Ltd.   By: CIFC CLO Management II LLC, its Collateral
Manager, by and on behalf of each of its series, Series M-1, Series O-1 and
Series R-1           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    CIFC Asset Management

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CIFC Funding 2018-III Warehouse, Ltd.   By: CIFC CLO Management II LLC, its
Collateral Manager, by and on behalf of each of its series, Series M-1, Series
O-1 and Series R-1           By: /s/ Robert Mandery     Name: Robert Mandery    
Title: Co-Head of Investment Research           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       CIFC Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  City of New York Group Trust   BY: The Comptroller of the City of New York  
By: Guggenheim Partners Investment Management, LLC as Manager           By: /s/
Kaitlin Trinh     Name: Kaitlin Trinh     Title: Authorized Person           If
a second signature is necessary:           By:       Name:       Title:        
    Name of Fund Manager (if any):       Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CLC Leveraged Loan Trust   By: Challenger Life Nominees PTY Limited as Trustee
  By: Guggenheim Partners Investment Management, LLC
as Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh     Title:
Authorized Person           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):      
Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Cole Park CLO, Ltd.   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  COMMONWEALTH OF PENNSYLVANIA TREASURY DEPARTMENT   By: Credit Suisse Asset
Management, LLC,
as investment adviser           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Cook Park CLO, Ltd.   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  COPPERHILL LOAN FUND I, LLC   BY: Credit Suisse Asset Management, LLC, as
investment manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Cumberland Park CLO Ltd.   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CUTWATER 2014-I, Ltd.           By: /s/ John Bluemke     Name: John Bluemke  
  Title: Authorized Signatory           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    Cutwater Investor Services Corp.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CUTWATER 2014-II, Ltd.           By: /s/ John Bluemke     Name: John Bluemke  
  Title: Authorized Signatory           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    Cutwater Investor Services Corp.

 

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  CUTWATER 2015-I, Ltd.           By: /s/ John Bluemke     Name: John Bluemke  
  Title: Authorized Signatory           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    Cutwater Investor Services Corp.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  DaVinci Reinsurance Ltd.   BY: Guggenheim Partners Investment Management, LLC
as Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh     Title:
Authorized Person           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):      
Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Dorchester Park CLO Designated Activity Company   By: GSO / Blackstone Debt
Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Dunham Floating Rate Bond Fund           By: /s/ Kyle Jennings     Name: Kyle
Jennings     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Newfleet Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Electronic Data Systems 1994 Pension Scheme by SHENKMAN CAPITAL MANAGEMENT,
INC.,
as Investment Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:       Name:    
  Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Electronic Data Systems Retirement Plan   by SHENKMAN CAPITAL MANAGEMENT,
INC.,
as Investment Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:       Name:    
  Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Employers Insurance Company of Wausau           By: /s/ Scott Russian    
Name: Scott Russian     Title: Authorized Signatory           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       Liberty Mutual Insurance

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Endurance Investment Holdings Ltd.   By: Guggenheim Partners Investment
Management, LLC
as Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh     Title:
Authorized Person           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):      
Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  ERIE INDEMNITY COMPANY   By: Credit Suisse Asset Management, LLC.,
as its investment manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  ERIE INSURANCE EXCHANGE   By: Credit Suisse Asset Management, LLC., as its
investment manager for Erie Indemnity Company, as Attorney-in-Fact for Erie
Insurance Exchange           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  First American Title Insurance Company   By: Guggenheim Partners Investment
Management, LLC,
as Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh     Title:
Authorized Person           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):      
Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Four Points Multi-Strategy Master Fund Inc. (Loan Account)   by SHENKMAN
CAPITAL MANAGEMENT, INC., as Investment Manager for the Loan Account          
By: /s/ Dov Braun     Name: Dov Braun     Title: CFO           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  GGH Leveraged Loan Fund, A Series Trust of MYL Global Investment Trust   By:
Guggenheim Partners Investment Management, LLC
as Investment Manager           By: /s/ Trinh, Kaitlin     Name: Trinh, Kaitlin
    Title: Authorized Person           If a second signature is necessary:      
    By:       Name:       Title:             Name of Fund Manager (if any):    
  Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  GILBERT PARK CLO, LTD.   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Greenwood Park CLO Ltd.   By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas
Iannarone     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       GSO Capital

 

 

 

 

 



 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Guggenheim Loan Master Fund, Ltd   By: Guggenheim Partners Investment
Management, LLC
as Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh     Title:
Authorized Person           If a second signature is necessary:           By:  
      Name:       Title:             Name of Fund Manager (if any):      
Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Guggenheim U.S. Loan Fund II   By: Guggenheim Partners Investment Management,
LLC
as Investment Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh  
  Title: Authorized Person           If a second signature is necessary:        
  By:         Name:       Title:             Name of Fund Manager (if any):    
  Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Health Employees Superannuation Trust Australia by SHENKMAN CAPITAL
MANAGEMENT, INC.,
as Investment Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:         Name:  
    Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Highmark Inc.   by SHENKMAN CAPITAL MANAGEMENT, INC.,
as Investment Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:         Name:  
    Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  ICG US CLO 2018-1, Ltd.           By: /s/ Seth Katzenstein     Name: Seth
Katzenstein     Title: Authorized Signatory           If a second signature is
necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       Intermediate Capital Group, Inc.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  ICG US CLO 2018-2 Ltd.           By: /s/ Seth Katzenstein     Name: Seth
Katzenstein     Title: Authorized Signatory           If a second signature is
necessary:           By:         Name:       Title:             Name of Fund
Manager (if any):       Intermediate Capital Group, Inc.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  ICICI Bank Canada           By: /s/ Sandeep Goel     Name: Sandeep Goel    
Title: Senior Vice President & Chief Risk Officer       ICICI Bank Canada      
    By: /s/ Leslie Mathew     Name: Leslie Mathew     Title: Assistant Vice
President Corporate & Commercial Banking ICICI Bank Canada

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  ING Capital LLC           By: /s/ Keith Alexander     Name: Keith Alexander  
  Title: Managing Director           If a second signature is necessary:        
  By: /s/ Michael Kim     Name: Michael Kim     Title: Vice President          
Name of Fund Manager (if any):        

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Jackson Mill CLO Ltd.   By: Shenkman Capital Management, Inc., as Portfolio
Manager           By: /s/ Dov Braun     Name: Dov Braun     Title: CFO          
If a second signature is necessary:           By:       Name:       Title:      
      Name of Fund Manager (if any):       SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Jefferson Mill CLO, Ltd.   By: Shenkman Capital Management, Inc., as
Collateral Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:       Name:    
  Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  JFIN CLO 2013 LTD.   By: Apex Credit Partners LLC, as Portfolio Manager      
    By: /s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director    
      If a second signature is necessary:           By:       Name:       Title:
            Name of Fund Manager (if any):       Apex Credit Partners LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  JFIN CLO 2014 LTD   By: Apex Credit Partners LLC, as Portfolio Manager        
  By: /s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director      
    If a second signature is necessary:           By:       Name:       Title:  
          Name of Fund Manager (if any):       Apex Credit Partners LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  JFIN CLO 2014-II LTD.   By: Apex Credit Partners LLC, as Portfolio Manager    
      By: /s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director  
        If a second signature is necessary:           By:       Name:      
Title:             Name of Fund Manager (if any):       Apex Credit Partners LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Kentucky Retirement Systems (Shenkman - Insurance Fund Account)   by SHENKMAN
CAPITAL MANAGEMENT, INC., as Investment Manager           By: /s/ Dov Braun    
Name: Dov Braun     Title: CFO           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Kentucky Retirement Systems (Shenkman - Pension Account)   by SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager           By: /s/ Dov Braun     Name:
Dov Braun     Title: CFO           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Kentucky Teachers’ Retirement System Insurance Trust Fund   by SHENKMAN
CAPITAL MANAGEMENT, INC., as Investment Manager           By: /s/ Dov Braun    
Name: Dov Braun     Title: CFO           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  KP FIXED INCOME FUND   By: Credit Suisse Asset Management, LLC, as Sub-Adviser
for Callan Associates Inc., the Adviser for The KP Funds, the Trust for KP Fixed
Income Fund           By: /s/ Thomas Flannery     Name: Thomas Flannery    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  KVK CLO 2013-1 Ltd.   By THL Credit Advisors LLC, as Successor Collateral
Manager           By: /s/ James R. Fellows     Name: James R. Fellows     Title:
Managing Director/Co-Head           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
THL Credit Senior Loan Strategies LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  KVK CLO 2013-2, Ltd.   By THL Credit Advisors LLC, as Successor Collateral
Manager           By: /s/ James R. Fellows     Name: James R. Fellows     Title:
Managing Director/Co-Head           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
THL Credit Senior Loan Strategies LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  KVK CLO 2014-1 Ltd.   By THL Credit Advisors LLC, as Successor Collateral
Manager           By: /s/ James R. Fellows     Name: James R. Fellows     Title:
Managing Director/Co-Head           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
THL Credit Senior Loan Strategies LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  KVK CLO 2014-2 Ltd.   By THL Credit Advisors LLC, as Successor Collateral
Manager           By: /s/ James R. Fellows     Name: James R. Fellows     Title:
Managing Director/Co-Head           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
THL Credit Senior Loan Strategies LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  KVK CLO 2014-3 Ltd.   By THL Credit Advisors LLC, as Successor Collateral
Manager           By: /s/ James R. Fellows     Name: James R. Fellows     Title:
Managing Director/Co-Head           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
THL Credit Senior Loan Strategies LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  KVK CLO 2018-1 Ltd.   By THL Credit Advisors LLC, as Successor Collateral
Manager           By: /s/ James R. Fellows     Name: James R. Fellows     Title:
Managing Director/Co-Head           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
THL Credit Senior Loan Strategies LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Liberty Mutual Insurance Company           By: /s/ Scott Russian     Name:
Scott Russian     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Liberty Mutual Insurance

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Liberty Mutual Retirement Plan Master Trust, as Assignee   By: LIBERTY MUTUAL
GROUP ASSET MANAGEMENT INC. ACTING FOR AND ON BEHALF OF LIBERTY MUTUAL
RETIREMENT PLAN MASTER TRUST           By: /s/ Scott Russian     Name: Scott
Russian     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Liberty Mutual Insurance

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Credit Opportunities Fund   By: Loomis, Sayles & Company, L.P., Its Investment
Adviser   By: Loomis, Sayles & Company, Incorporated, Its General Partner      
    By: /s/ Mary McCarthy     Name: Mary McCarthy     Title: Vice President,
Legal and Compliance Analyst           If a second signature is necessary:      
    By:       Name:       Title:             Name of Fund Manager (if any):    
  Loomis Sayles

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Loomis Sayles Senior Floating Rate & Fixed Income Fund   By: Loomis, Sayles &
Company, L.P., Its Investment Manager   By: Loomis, Sayles & Company,
Incorporated, Its General Partner           By: /s/ Mary McCarthy     Name: Mary
McCarthy     Title: Vice President, Legal and Compliance Analyst           If a
second signature is necessary:           By:       Name:       Title:          
  Name of Fund Manager (if any):       Loomis Sayles

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  MADISON FLINTHOLM SENIOR LOAN FUND I DAC   By: Credit Suisse Asset Management
LLC, as Investment Manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  MADISON PARK FUNDING X, LTD.   BY: Credit Suisse Asset Management, LLC, as
portfolio manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XIII, Ltd.   BY: Credit Suisse Asset Management, LLC, as
portfolio manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XIX, Ltd.   By: Credit Suisse Asset Management, LLC, as
collateral manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XV, Ltd.   BY: Credit Suisse Asset Management, LLC, as
Portfolio Manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  MADISON PARK FUNDING XVII, LTD.   BY: Credit Suisse Asset Management, LLC, as
portfolio manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XVIII, Ltd.   By: Credit Suisse Asset Management, LLC as
Collateral Manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XX, Ltd.   By: Credit Suisse Asset Management, LLC, as
portfolio manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XXII, Ltd.   By: Credit Suisse Asset Management, LLC, as
portfolio manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XXVII, Ltd.   By: Credit Suisse Asset Management, LLC, as
Asset Manager           By: /s/ Thomas Flannery     Name: Thomas Flannery    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Madison Park Funding XXX, Ltd.   By: Credit Suisse Asset Management, LLC as
Portfolio Manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director           If a second signature is necessary:        
  By:       Name:       Title:             Name of Fund Manager (if any):      
Credit Suisse Asset Management, LLC

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Natixis Loomis Sayles Senior Loan Fund   By: Loomis, Sayles & Company, L.P.,
Its Investment Manager   By: Loomis, Sayles & Company, Incorporated, Its General
Partner           By: /s/ Mary McCarthy     Name: Mary McCarthy     Title: Vice
President, Legal and Compliance Analyst           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Loomis Sayles

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Newfleet CLO 2016-1, Ltd.           By: /s/ Kyle Jennings     Name: Kyle
Jennings     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Newfleet Asset Management

 

 

 

 

 

Form of Lender Signature Page to Amendment

 

The undersigned, a Lender holding Tranche D Term Loans (“you”), hereby consents
to the Fourth Amendment to Amended and Restated Credit Agreement, which will
amend the Amended and Restated Credit Agreement, dated as of April 29, 2016 (as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of November 23, 2016, the Second Amendment to Amended and Restated Credit
Agreement, dated as of May 24, 2017 and the Third Amendment to Amended and
Restated Credit Agreement, dated as of December 12, 2017, and as may be further
amended, supplemented, waived or otherwise modified from time to time prior to
the Amendment (as defined below), the “Existing Credit Agreement”), among
SiteOne Landscape Supply Holding, LLC (formerly known as JDA Holding LLC), a
Delaware limited liability company (the “Parent Borrower’'), SiteOne Landscape
Supply, LLC (formerly known as John Deere Landscapes LLC), a Delaware limited
liability company (the “OpCo Borrower”, and together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), UBS AG,
Stamford Branch, as administrative agent and collateral agent for the several
banks and other financial institutions from time to time party thereto (in such
capacities, the “Administrative Agent” or the “Collateral Agent”, as applicable)
and the Lenders party thereto, and which is proposed to be dated on or around
August 14, 2018 and to be entered into among the Borrowers, the several banks
and financial institutions parties thereto as Lenders and the Administrative
Agent (the “Amendment”) and to the attachment of this Lender Signature Page to
Amendment. Capitalized terms used and not otherwise defined herein shall have
the respective meanings given to such terms in the Amendment or the Existing
Credit Agreement, as applicable.

 

If you are an Existing Tranche D Term Lender, you, if and only if you indicate
below, hereby irrevocably and unconditionally approve of, and consent to, the
Amendment, and to the attachment of this Lender Signature Page to Amendment, and
hereby agree that all parties to the Amendment are express third party
beneficiaries of this Lender Signature Page to Amendment and hereby further
agree as follows:

 

[Check ONLY ONE of the two boxes below]

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Norrep Short Term Income Fund           By: /s/ Keith Leslie     Name: Keith
Leslie     Title: Vice President           If a second signature is necessary:  
        By:       Name:       Title:             Name of Fund Manager (if any):
      Norrep Capital Management Ltd.

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  NORTHWOODS CAPITAL XI-B, LIMITED   BY: Angelo, Gordon & Co., LP As Collateral
Manager           By: /s/ Chris Brescio     Name: Chris Brescio     Title:
Director of Trading           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Angelo
Gordon and Co.

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  NORTHWOODS CAPITAL XII-B, LIMITED   By: Angelo, Gordon & Co., LP As Collateral
Manager           By: /s/ Chris Brescio     Name: Chris Brescio     Title:
Director of Trading           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Angelo
Gordon and Co.

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Northwoods Capital XIV, Limited   BY: Angelo, Gordon & Co., LP As Collateral
Manager           By: /s/ Chris Brescio     Name: Chris Brescio     Title:
Director of Trading           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Angelo
Gordon and Co.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  NZCG Funding Ltd   BY: Guggenheim Partners Investment Management, LLC as
Collateral Manager           By: /s/ Kaitlin Trinh     Name: Kaitlin Trinh    
Title: Authorized Person           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Octagon Investment Partners 33, LTD.   By: Octagon Credit Investors, LLC as
Collateral Manager           By: /s/ Kimberly Wong Lem     Name: Kimberly Wong
Lem     Title: Vice President, Portfolio Administration           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       Octagon Credit Investors, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Octagon Investment Partners 34, Ltd.   By: Octagon Credit Investors, LLC as
Collateral Manager           By: /s/ Kimberly Wong Lem     Name: Kimberly Wong
Lem     Title: Vice President, Portfolio Administration           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       Octagon Credit Investors, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Octagon Investment Partners XVI, Ltd.   BY: Octagon Credit Investors, LLC as
Collateral Manager           By: /s/ Kimberly Wong Lem     Name: Kimberly Wong
Lem     Title: Vice President, Portfolio Administration           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       Octagon Credit Investors, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Octagon Investment Partners XVII, Ltd.   BY: Octagon Credit Investors, LLC as
Collateral Manager           By: /s/ Kimberly Wong Lem     Name: Kimberly Wong
Lem     Title: Vice President, Portfolio Administration           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       Octagon Credit Investors, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Peerless Insurance Company           By: /s/ Scott Russian     Name: Scott
Russian     Title: Authorized Signatory           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Liberty Mutual Insurance

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  PensionDanmark Pensionsforsikringsaktieselskab   By: Guggenheim Partners
Investment Management, LLC as Investment Manager           By: /s/ Kaitlin Trinh
    Name: Kaitlin Trinh     Title: Authorized Person           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       Guggenheim Partners, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  PHILLIPS 66 RETIREMENT PLAN TRUST   By: Credit Suisse Asset Management, LLC,
as Investment Manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Pioneer Floating Rate Fund   By: Amundi Pioneer Asset Management, Inc.        
  By: /s/ Margaret C. Begley     Name: Margaret C. Begley     Title: Secretary
and Associate General Counsel           If a second signature is necessary:    
      By:       Name:       Title:             Name of Fund Manager (if any):  
    AMUNDI PIONEER ASSET MANAGEMENT, INC.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Pioneer Investments Diversified Loans Fund   By: Amundi Pioneer Asset
Management, Inc.           By: /s/ Margaret C. Begley     Name: Margaret C.
Begley     Title: Secretary and Associate General Counsel           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       AMUNDI PIONEER ASSET MANAGEMENT, INC.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  PI Solutions - Global Floating Rate Income   By: Amundi Pioneer Asset
Management, Inc.           By: /s/ Margaret C. Begley     Name: Margaret C.
Begley     Title: Secretary and Associate General Counsel           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       AMUNDI PIONEER ASSET MANAGEMENT, INC.

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture 31 CLO, Limited   By: its investment advisor   MJX Venture Management
III LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Regatta II Funding LP   By: Napier Park Global Capital (US) LP
Attorney-in-fact           By: /s/ Melanie Hanlon     Name: Melanie Hanlon    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Regatta IV Funding Ltd   By: Napier Park Global Capital (US) LP
Attorney-in-fact           By: /s/ Melanie Hanlon     Name: Melanie Hanlon    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  REGATTA IX FUNDING LTD.   By: Regatta Loan Management LLC
its Collateral Manager           By: /s/ Hanlon, Melanie     Name: Hanlon,
Melanie     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Regatta V Funding Ltd   By: Napier Park Global Capital (US) LP
Attorney-in-fact           By: /s/ Melanie Hanlon     Name: Melanie Hanlon    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Regatta VI Funding Ltd   By: Regatta Loan Management LLC
its Collateral Manager           By: /s/ Hanlon, Melanie     Name: Hanlon,
Melanie     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Regatta VII Funding Ltd   By: Regatta Loan Management LLC
its Collateral Manager           By: /s/ Hanlon, Melanie     Name: Hanlon,
Melanie     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  REGATTA VIII FUNDING LTD   By: Regatta Loan Management LLC
attorney-in-fact           By: /s/ Melanie Hanlon     Name: Melanie Hanlon    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  REGATTA X FUNDING LTD.   By: Regatta Loan Management LLC its Collateral
Manager           By: /s/ Hanlon, Melanie     Name: Hanlon, Melanie     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       Napier
Park Global

 

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  REGATTA XI FUNDING LTD.   By: Regatta Loan Management LLC its Collateral
Manager           By: /s/ Hanlon, Melanie     Name: Hanlon, Melanie     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       Napier
Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Regatta XIII Funding Ltd.   By: Napier Park Global Capital (US) LP
Attorney-in-fact           By: /s/ Melanie Hanlon     Name: Melanie Hanlon    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
Napier Park Global

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Romark WM-R Ltd   Romark CLO Advisors LLC as Collateral Manager           By:
/s/ Dov Braun     Name: Dov Braun     Title: CFO           If a second signature
is necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Seneca Park CLO, Ltd.   By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas Iannarone
    Title: Authorized Signatory           If a second signature is necessary:  
        By:       Name:       Title:             Name of Fund Manager (if any):
      GSO Capital

 

 

 

  

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Senior Floating Rate Fund LLC   By: Loomis, Sayles & Company, L.P., Its
Investment Manager   By: Loomis, Sayles & Company, Incorporated, Its General
Partner           By: /s/ Mary McCarthy     Name: Mary McCarthy     Title: Vice
President, Legal and Compliance Analyst           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Loomis Sayles

 

 

 

 

 



 

¨CASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

þCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Senior Floating Rate Loan Fund   By: Loomis, Sayles & Company, L.P., Its
Investment Adviser   By: Loomis, Sayles & Company, Incorporated, Its General
Partner           By: /s/ Mary McCarthy     Name: Mary McCarthy     Title: Vice
President, Legal and Compliance Analyst           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Loomis Sayles

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Shenkman Floating Rate High Income Fund   By: Shenkman Capital Management,
Inc., as Collateral Manager           By: /s/ Dov Braun     Name: Dov Braun    
Title: CFO           If a second signature is necessary:           By:      
Name:       Title:             Name of Fund Manager (if any):       SHENKMAN
CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO II, Ltd   BY: Sound Point Capital Management, LP as Collateral
Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title: Operations
Associate           If a second signature is necessary:           By:      
Name:       Title:             Name of Fund Manager (if any):       Sound Point
Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO III-R, Ltd.   By: Sound Point Capital Management, LP as
Collateral Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title:
Operations Associate           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Sound
Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO IV-R, Ltd.   BY: Sound Point Capital Management, LP as
Collateral Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title:
Operations Associate           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Sound
Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO V-R, Ltd.   BY: Sound Point Capital Management, LP as
Collateral Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title:
Operations Associate           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Sound
Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO X, Ltd.   By: Sound Point Capital Management, LP as Collateral
Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title: Operations
Associate           If a second signature is necessary:           By:      
Name:       Title:             Name of Fund Manager (if any):       Sound Point
Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO XI, Ltd.   By: Sound Point Capital Management, LP as
Collateral Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title:
Operations Associate           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Sound
Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO XII, Ltd.   By: Sound Point Capital Management, LP as
Collateral Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title:
Operations Associate           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Sound
Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO XIV, Ltd.   By: Sound Point Capital Management, LP as
Collateral Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title:
Operations Associate           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Sound
Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sound Point CLO XVII, Ltd.   By: Sound Point Capital Management, LP as
Collateral Manager           By: /s/ Alvin Mai     Name: Alvin Mai     Title:
Operations Associate           If a second signature is necessary:           By:
      Name:       Title:             Name of Fund Manager (if any):       Sound
Point Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  STATE OF NEW MEXICO STATE INVESTMENT COUNCIL   By: authority delegated to the
New Mexico State Investment Office   By: Credit Suisse Asset Management, LLC,
its investment manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Stelle HYFI Loan Fund   By: Credit Suisse Asset Management, LLC, acting by
attorney for G.A.S. (Cayman) Limited, in its capacity as trustee of Stelle HYFI
Loan Fund, a series trust of Global Multi Strategy           By: /s/ Thomas
Flannery     Name: Thomas Flannery     Title: Managing Director           If a
second signature is necessary:           By:       Name:       Title:          
  Name of Fund Manager (if any):       Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Stewart Park CLO, Ltd.   BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas Iannarone
    Title: Authorized Signatory           If a second signature is necessary:  
        By:       Name:       Title:             Name of Fund Manager (if any):
      GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sudbury Mill CLO, Ltd.   By: Shenkman Capital Management, Inc., as Collateral
Manager           By: /s/ Dov Braun     Name: Dov Braun     Title: CFO          
If a second signature is necessary:           By:       Name:       Title:      
      Name of Fund Manager (if any):       SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Sumitomo Mitsui Banking Corp.           By: /s/ Hitoshi Ryoji     Name:
Hitoshi Ryoji     Title: Managing Director

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  AIG Flexible Credit Fund           By: /s/ Kyle Jennings     Name: Kyle
Jennings     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Newfleet Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Swiss Capital Alternative Strategies Funds SPC for the Account of SC
Alternative Strategy 7SP           By: /s/ Gretchen Bergstresser     Name:
Gretchen Bergstresser     Title: Senior Portfolio Manager           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Swiss Capital Alternative Strategies Funds SPC for the Account of SC
Alternative Strategy 9SP           By: /s/ Gretchen Bergstresser     Name:
Gretchen Bergstresser     Title: Senior Portfolio Manager           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Swiss Capital Pro Loan V plc           By: /s/ Gretchen Bergstresser     Name:
Gretchen Bergstresser     Title: Senior Portfolio Manager           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       CVC Credit Partners

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Teachers’ Retirement System of the State of Kentucky   by SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager           By: /s/ Dov Braun     Name:
Dov Braun     Title: CFO           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
SHENKMAN CAPITAL MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Thacher Park CLO, Ltd.   BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas Iannarone
    Title: Authorized Signatory           If a second signature is necessary:  
        By:       Name:       Title:             Name of Fund Manager (if any):
      GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  THE EATON CORPORATION MASTER RETIREMENT TRUST   BY: Credit Suisse Asset
Management, LLC, as investment manager           By: /s/ Thomas Flannery    
Name: Thomas Flannery     Title: Managing Director           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       Credit Suisse Asset Management, LLC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Treman Park CLO, Ltd.   BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas Iannarone
    Title: Authorized Signatory           If a second signature is necessary:  
        By:       Name:       Title:             Name of Fund Manager (if any):
      GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Tucker's Point Funding ULC           By: /s/ Madonna Sequeira     Name:
Madonna Sequeira     Title: Authorized Signatory           If a second signature
is necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Scotiabank

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  UBS AG, STAMFORD BRANCH           By: /s/ Darlene Arias     Name: Darlene
Arias     Title: Director           If a second signature is necessary:        
  By: /s/ Nima Gandhi     Name: Nima Gandhi     Title: Associate Director      
    Name of Fund Manager (if any):        

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture 28A CLO, Limited   By: its investment advisor   MJX Venture Management
II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture X CLO, Limited   By its Collateral Manager, MJX   Venture Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XII CLO, Limited   BY: its investment advisor   MJX Venture Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XIII CLO, Limited   By: its Investment Advisor   MJX Venture
Management LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
MJX Asset Management

 

 

 

 

 

 





 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XIV CLO, Limited   By: its investment advisor   MJX Venture Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

☐CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XIX CLO, Limited   By: its investment advisor   MJX Asset Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XV CLO, Limited   By: its investment advisor   MJX Asset Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XVI CLO, Limited   By: its investment advisor   MJX Venture Management
II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subjects to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XVII CLO Limited   By: its investment advisor,   MJX Asset Management,
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XVIII CLO, Limited   By: its investment advisor   MJX Venture
Management II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor
    Title: Managing Director           If a second signature is necessary:      
    By:       Name:       Title:             Name of Fund Manager (if any):    
  MJX Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XX CLO, Limited   By: its investment advisor   MJX Venture Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXI CLO, Limited   By: its investment advisor   MJX Venture Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXII CLO, Limited   By: its investment advisor   MJX Venture
Management II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor
    Title: Managing Director           If a second signature is necessary:      
    By:       Name:       Title:             Name of Fund Manager (if any):    
  MJX Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

  

  Venture XXIII CLO, Limited   By: its investment advisor   MJX Asset Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXIV CLO, Limited   By: its investment advisor   MJX Asset Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXIX CLO, Limited   By: its investment advisor   MJX Venture
Management II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor
    Title: Managing Director           If a second signature is necessary:      
    By:       Name:       Title:             Name of Fund Manager (if any):    
  MJX Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  VENTURE XXV CLO, LIMITED   By: its investment advisor,   MJX Asset Management
LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXVI CLO, Limited   By: its investment advisor   MJX Venture
Management LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
MJX Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXVII CLO, Limited   By: its investment advisor   MJX Venture
Management II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor
    Title: Managing Director           If a second signature is necessary:      
    By:       Name:       Title:             Name of Fund Manager (if any):    
  MJX Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXVIII CLO, Limited   By: its investment advisor   MJX Venture
Management II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor
    Title: Managing Director           If a second signature is necessary:      
    By:       Name:       Title:             Name of Fund Manager (if any):    
  MJX Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Venture XXX CLO, Limited   By: its investment advisor   MJX Venture Management
II LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       MJX
Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Vibrant CLO III, Ltd.   BY: DFG Investment Advisers, Inc.           By: /s/
Roberta Goss     Name: Roberta Goss     Title: Managing Director           If a
second signature is necessary:           By:       Name:       Title:          
  Name of Fund Manager (if any):       DFG Investment Advisors, Inc.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Vibrant CLO IV, Ltd.   By: DFG Investment Advisers, Inc., as Collateral
Manager           By: /s/ Roberta Goss     Name: Roberta Goss     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       DFG
Investment Advisors, Inc.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Vibrant CLO VIII, Ltd.   By: DFG Investment Advisers, Inc., as Collateral
Manager           By: /s/ Roberta Goss     Name: Roberta Goss     Title:
Managing Director           If a second signature is necessary:           By:  
    Name:       Title:             Name of Fund Manager (if any):       DFG
Investment Advisors, Inc.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Vibrant CLO X, Ltd.   By: DFG Investment Advisers, Inc., as Collateral Manager
          By: /s/ Roberta Goss     Name: Roberta Goss     Title: Managing
Director           If a second signature is necessary:           By:       Name:
      Title:             Name of Fund Manager (if any):       DFG Investment
Advisors, Inc.

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Virginia College Savings Plan   by SHENKMAN CAPITAL MANAGEMENT, INC., as
Investment Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:       Name:    
  Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Virtus Newfleet Dynamic Credit ETF           By: /s/ Kyle Jennings     Name:
Kyle Jennings     Title: Managing Director           If a second signature is
necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Newfleet Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Virtus Newfleet Senior Floating Rate Fund           By: /s/ Kyle Jennings    
Name: Kyle Jennings     Title: Managing Director           If a second signature
is necessary:           By:       Name:       Title:             Name of Fund
Manager (if any):       Newfleet Asset Management

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Vista US Subsidiary 1 Fund, LLC   By: its investment advisor MJX Asset
Management LLC           By: /s/ Frederick Taylor     Name: Frederick Taylor    
Title: Managing Director           If a second signature is necessary:          
By:       Name:       Title:             Name of Fund Manager (if any):      
MJX Asset Management

 

 

 

 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Webster Park CLO, Ltd   By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager           By: /s/ Thomas Iannarone     Name: Thomas Iannarone
    Title: Authorized Signatory           If a second signature is necessary:  
        By:       Name:       Title:             Name of Fund Manager (if any):
      GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  WESPATH FUNDS TRUST   By: Credit Suisse Asset Management, LLC, the investment
adviser for UMC Benefit Board, Inc., the trustee for Wespath Funds Trust        
  By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director
          If a second signature is necessary:           By:       Name:      
Title:             Name of Fund Manager (if any):       Credit Suisse Asset
Management, LLC

 

 

 

 

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  Westcott Park CLO, Ltd.   By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager to Warehouse Parent, Ltd.           By: /s/ Thomas Iannarone
    Name: Thomas Iannarone     Title: Authorized Signatory           If a second
signature is necessary:           By:       Name:       Title:             Name
of Fund Manager (if any):       GSO Capital

 

 

 

  

þCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

¨CASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  WM Pool - Fixed Interest Trust No. 7   by SHENKMAN CAPITAL MANAGEMENT, INC.,
as Investment Manager           By: /s/ Dov Braun     Name: Dov Braun     Title:
CFO           If a second signature is necessary:           By:       Name:    
  Title:             Name of Fund Manager (if any):       SHENKMAN CAPITAL
MANAGEMENT, INC

 

 

 

  

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Amendment and the 2018 Increase Supplement. Each Guarantor further
acknowledges and agrees that all Obligations under the Credit Agreement as
modified by this Amendment and the 2018 Increase Supplement shall be fully
guaranteed and secured pursuant to the Guarantee and Collateral Agreement in
accordance with the terms and provisions thereof.

 

  GUARANTORS:       SITEONE LANDSCAPE SUPPLY HOLDING, LLC           By: /s/ John
Guthrie     Name: John Guthrie     Title: Executive Vice President, Chief
Financial Officer and Assistant Secretary           SITEONE LANDSCAPE SUPPLY,
LLC           By: /s/ John Guthrie     Name: John Guthrie     Title: Executive
Vice President, Chief Financial Officer and Assistant Secretary          
SITEONE LANDSCAPE SUPPLY BIDCO, INC.       By: /s/ John Guthrie     Name: John
Guthrie     Title: Executive Vice President, Chief Financial Officer and
Assistant Secretary

 

[Signature Page to Acknowledgment to Fourth Amendment]

 

 

 

 

  LESCO, INC.       By: /s/ John Guthrie     Name: John Guthrie     Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary      
    GREEN RESOURCE, LLC   By: SiteOne Landscape Supply, LLC, its sole manager   
    By: /s/ John Guthrie     Name: John Guthrie     Title: Executive Vice
President, Chief Financial Officer and Assistant Secretary

 

  GR4, LLC   By: SiteOne Landscape Supply, LLC, its sole manager       By: /s/
John Guthrie     Name: John Guthrie     Title: Executive Vice President, Chief
Financial Officer and Assistant Secretary           HYDRO-SCAPE PRODUCTS, INC.  
        By: /s/ John Guthrie     Name: John Guthrie     Title: Executive Vice
President, Chief Financial Officer and Assistant Secretary

 

[Signature Page to Acknowledgment to Fourth Amendment]

 

 

 

  

  BISSETT EQUIPMENT CORP.           By: /s/ John Guthrie     Name: John Guthrie
    Title: Executive Vice President, Chief Financial Officer and Assistant
Secretary           ABS LOGISTICS LLC           By: /s/ John Guthrie     Name:
John Guthrie     Title: Executive Vice President, Chief Financial Officer and
Assistant Secretary           AMERICAN BUILDERS SUPPLY, INC.           By: /s/
John Guthrie     Name: John Guthrie     Title: Executive Vice President, Chief
Financial Officer and Assistant Secretary           CANOGA MASONRY SUPPLY, INC.
          By: /s/ John Guthrie     Name: John Guthrie     Title: Executive Vice
President, Chief Financial Officer and Assistant Secretary

 

[Signature Page to Acknowledgment to Fourth Amendment]

 

 

 

 

  MASONRYCLUB, INC.       By: /s/ John Guthrie     Name: John Guthrie     Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary      
    ATLANTIC IRRIGATION SPECIALTIES, INC.           By: /s/ John Guthrie    
Name: John Guthrie     Title: Executive Vice President, Chief Financial Officer
and Assistant Secretary           ATLANTIC IRRIGATION SOUTH, LLC           By:
/s/ John Guthrie     Name: John Guthrie     Title: Executive Vice President,
Chief Financial Officer and Assistant Secretary           AUTO-RAIN SUPPLY, INC.
          By: /s/ John Guthrie     Name: John Guthrie     Title: Executive Vice
President, Chief Financial Officer and Assistant Secretary

 

[Signature Page to Acknowledgment to Fourth Amendment]

 

 

 

 

Exhibit A

 

Form of Lender Signature Page to Amendment

 

The undersigned, a Lender holding Tranche D Term Loans (“you”), hereby consents
to the Fourth Amendment to Amended and Restated Credit Agreement, which will
amend the Amended and Restated Credit Agreement, dated as of April 29, 2016 (as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of November 23, 2016, the Second Amendment to Amended and Restated Credit
Agreement, dated as of May 24, 2017 and the Third Amendment to Amended and
Restated Credit Agreement, dated as of December 12, 2017, and as may be further
amended, supplemented, waived or otherwise modified from time to time prior to
the Amendment (as defined below), the “Existing Credit Agreement”), among
SiteOne Landscape Supply Holding, LLC (formerly known as JDA Holding LLC), a
Delaware limited liability company (the “Parent Borrower”), SiteOne Landscape
Supply, LLC (formerly known as John Deere Landscapes LLC), a Delaware limited
liability company (the “OpCo Borrower”, and together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), UBS AG,
Stamford Branch, as administrative agent and collateral agent for the several
banks and other financial institutions from time to time party thereto (in such
capacities, the “Administrative Agent” or the “Collateral Agent”, as applicable)
and the Lenders party thereto, and which is proposed to be dated on or around
August 14, 2018 and to be entered into among the Borrowers, the several banks
and financial institutions parties thereto as Lenders and the Administrative
Agent (the “Amendment”) and to the attachment of this Lender Signature Page to
Amendment. Capitalized terms used and not otherwise defined herein shall have
the respective meanings given to such terms in the Amendment or the Existing
Credit Agreement, as applicable.

 

If you are an Existing Tranche D Term Lender, you, if and only if you indicate
below, hereby irrevocably and unconditionally approve of, and consent to, the
Amendment, and to the attachment of this Lender Signature Page to Amendment, and
hereby agree that all parties to the Amendment are express third party
beneficiaries of this Lender Signature Page to Amendment and hereby further
agree as follows:

 

[Check ONLY ONE of the two boxes below]

 

 

 

 

oCASHLESS ROLLOVER OPTION

 

Each undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche D
Term Loans held by such Lender for a Tranche E Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche D Term Loans for Tranche E Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche D Term Loans for Tranche E Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche D Term Loans and the allocated principal amount of Tranche E Term Loans
will be prepaid on, and subject to the occurrence of, the Fourth Amendment
Effective Date.

 

oCASH SETTLEMENT OPTION

 

The undersigned Existing Tranche D Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche D Term Loans held by such
Existing Term Lender repaid on the Fourth Amendment Effective Date and to
purchase by assignment Tranche E Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche D Term Loans in Tranche E Term Loans.

 

  [NAME OF LENDER(S)]         By:       Name:     Title:         If a second
signature is necessary:         By:       Name:     Title:         Name of Fund
Manager (if any):          

 

 

 

 

Annex I

 

Schedule A-4

 

Tranche E Term Loan Commitments

 

Lender  Tranche E Term Loan Commitment  UBS AG, Stamford Branch  $89,386,473.16 
Exchanging Tranche D Lenders  $257,984,815.69  Total:  $347,371,288.85 

 

2018 Supplemental Term Loan Commitments

 

Lender  2018 Supplemental Term Loan
Commitment  UBS AG, Stamford Branch  $100,000,000 

 

 



